 



Agreement for Sale of Shares and Units

EXHIBIT 10.1

Details

Interpretation – definitions are at the end of the General terms

         
Parties
  Vendor, MGM MIRAGE, Purchaser and Guarantor
 
       
Vendor
  Name   MGM Grand Australia Pty Ltd
 
       

  ACN   069 214 473
 
       

  Address   3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
USA
 
       

  Telephone   (702) 693 8877
 
       

  Fax   (702) 693 7628
 
       

  Attention   Mr James Murren, President and Chief
Financial Officer, MGM MIRAGE
 
       
MGM MIRAGE
  Name   MGM MIRAGE
 
       

  Address   3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
USA
 
       

  Telephone   (702) 693 8877
 
       

  Fax   (702) 693 7628
 
       

  Attention   Mr James Murren, President and Chief Financial Officer
 
       
Purchaser
  Name   SKYCITY Australia Pty Limited
 
       

  ABN   67 090 828 612
 
       

  Address   Railway Station Building, North
Terrace, Adelaide, SA 5000
 
       

  Telephone   (649) 363 6146
 
       

  Fax   (649) 363 6140
 
       

  Attention   Mr David Lilly, General Manager -
Group Finance
 
       
Guarantor
  Name   SKYCITY Entertainment Group Limited

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     1  

 



--------------------------------------------------------------------------------



 



         
 
  ABN   098 775 047
 
       

  Address   Level 6, Federal House, 86 Federal
Street, Auckland New Zealand
 
       

  Telephone   (649) 363 6146
 
       

  Fax   (649) 363 6140
 
       

  Attention   Mr David Lilly, General Manager -
Group Finance

         
Recitals
  A   Diamond Darwin Pty Ltd (ACN 009 641 089) is a company incorporated in the
Northern Territory and has its registered office at Level 3, MGM Grand Casino,
Gilruth Avenue, Darwin City, Northern Territory 0800 (“Company”).
 
       

  B   The Company has 10,000,000 issued shares, each of which is fully paid.
 
       

  C   Fernbank Pty Ltd (ACN 009 622 262) is the Trustee of the Territory
Property Trust (ABN 36 108 685 090), a trust established by the Trust Deed
(“Trust”).
 
       

  D   There are 29,000,010 issued units in the Trust, all of which are fully
paid.
 
       

  E   The Vendor is the registered holder and beneficial owner of all the issued
shares in the capital of the Company and the Vendor and the Company are the
registered holders and beneficial owners of all the issued units in the Trust.
 
       

  F   At the date of this agreement, the issued shares in the capital of the
Company and the issued units in the Trust are as set out in schedule 1.
 
       

  G   The Vendor has agreed to sell and the Purchaser has agreed to purchase the
Shares and the Sale Units on the following terms.
 
       
Governing law
      New South Wales
 
       
Date of agreement
    See Signing page

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     2  

 



--------------------------------------------------------------------------------



 



Agreement for Sale of Shares and Units

General terms



1   Sale and purchase of Shares and Sale Units   1.1   Completion Date       The
Vendor agrees to sell and transfer to the Purchaser on the Completion Date and
the Purchaser agrees to purchase from the Vendor on the Completion Date, on the
terms and conditions of this agreement, the Shares and the Sale Units.   1.2  
Unencumbered rights       The Shares and Sale Units must be transferred free
from any mortgage, charge, lien, pledge or other encumbrance and (subject to
this agreement) with all rights attached or accruing to them on and from the
date of this agreement.   1.3   Condition precedent       Until the conditions
set forth in clauses 3.1 have been fulfilled or waived, clause 1.1 does not come
into effect and is not binding, the Purchaser has no beneficial or legal
interest in or entitlement to the Shares or the Sale Units and the parties are
not obliged to Complete.   2   Purchase Price   2.1   Purchase Price       The
consideration payable for the Shares and the Sale Units is $195,000,000.   2.2  
Apportionment of Purchase Price       The Purchase Price will be apportioned
between the Shares and the Sale Units as follows:



  (a)   $11,000,000 as to the Sale Units; and     (b)   $184,000,000 as to the
Shares.



3   Conditions precedent   3.1   Conditions precedent       Clause 1.1 and
Completion are conditional on:



  (a)   the Treasurer of the Commonwealth of Australia consenting, under the
Foreign Acquisitions and Takeovers Act 1975, to the proposed

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     3  

 



--------------------------------------------------------------------------------



 



      acquisition by the Purchaser of the Shares and Sale Units, and the
Treasurer is to be deemed to have so consented:



  (i)   if the Purchaser receives written advice from the Treasurer or on his
behalf, without any term or condition which the Purchaser considers on
reasonable grounds to be unacceptable, to the effect that the acquisition of the
Shares and Sale Units is not objected to under the Foreign Acquisitions and
Takeovers Act 1975; or     (ii)   if ten days have elapsed from the day the
Treasurer ceased to be empowered to make any order under Part II of the Foreign
Acquisitions and Takeovers Act in relation to the proposed acquisition because
of lapse of time, notice of the proposed acquisition of the Shares and Sale
Units having been given to the Treasurer under the Foreign Acquisitions and
Takeovers Act 1975;



  (b)   the Minister for Racing, Gaming and Licensing in the Northern Territory
of Australia consenting in writing under clause 3 of the Casino Operator’s
Agreement, to the acquisition of the Shares and Sale Units by the Purchaser, and
the appointment of new directors and secretaries of the Company and the
Subsidiaries, and the Minister will be deemed to have so consented in writing if
the Vendor or the Purchaser receives written advice from or on behalf of the
Minister that he consents whether or not on any terms or conditions, unless
those terms or conditions require changes to the Casino Operator’s Agreement
which are both:



  (i)   not necessary to change references to the Vendor, MGM Grand Inc. (now
known as MGM MIRAGE) or MGM Grand Diamond to references to the Purchaser or its
holding companies; and     (ii)   not when taken with the Casino Operator’s
Agreement as a whole materially less favourable to the Purchaser and the Company
and Subsidiaries than the Casino Operator’s Agreement is to the Vendor, MGM
MIRAGE, MGM Grand Diamond and the Company and Subsidiaries; and



  (c)   the Minister for Racing, Gaming and Licensing in the Northern Territory
of Australia agreeing to do the following at Completion:



  (i)   pursuant to section 17(1A) of the Gaming Control Act, amend or
substitute the Casino Operator’s Agreement (with the relevant parties) to remove
all substantive references to the Vendor, MGM MIRAGE or MGM Grand Diamond in the
operative provisions of the Casino Operator’s Agreement and to make any other
changes required under the Minister’s consent referred to in paragraph (b)
above; and     (ii)   pursuant to section 18(1A) of the Gaming Control Act,
amend the casino licence granted to Diamond Leisure Pty Ltd to

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     4  

 



--------------------------------------------------------------------------------



 



      accord with the revised agreement as determined in accordance with
paragraph (i) above.



3.2   Efforts of Parties       For the purposes of achieving fulfilment of all
the conditions in clause 3.1:



  (a)   the Vendor must provide all reasonably necessary assistance to the
Purchaser with a view to obtaining the fulfilment of the conditions of clause
3.1 in an expeditious manner;     (b)   the Purchaser must use its best
endeavours to obtain the fulfilment of the conditions in clause 3.1 in an
expeditious manner;     (c)   the Purchaser must notify the Foreign Investment
Review Board of this agreement within seven Business Days of the date of this
agreement in accordance with the Foreign Acquisitions and Takeovers Act 1975 and
all regulations under that Act;     (d)   the Purchaser and the Guarantor must
(if required) sign any substitute Casino Operator’s Agreement referred to in
clause 3.1(c) in the form reasonably required by the Minister unless:



  (i)   it would make a change to the (current) Casino Operator’s Agreement to
which both clauses 3.1(b)(i) and 3.1(b)(ii) apply; or     (ii)   it does not
make a change to the (current) Casino Operator’s Agreement requested by a party
under clause 3.4;



  (e)   the Purchaser and the Vendor must together notify the Minister for
Racing, Gaming and Licensing in the Northern Territory of Australia in writing
within seven Business Days of the date of this agreement of the proposed sale
and, if the Minister is available, by the Purchaser and the Vendor each having a
representative meet together with him in person on the date of this agreement;
and     (f)   the Vendor and the Purchaser, as applicable, shall promptly give
the other:



  (i)   notice of any adverse findings or any suggestions thereof by the
Treasurer in relation to the condition precedent in clause 3.1(a);     (ii)  
copies of any submission in writing and any correspondence and details of any
discussions relevant to the satisfaction of the condition precedent in clause
3.1(b) or 3.1(c); and     (iii)   notice in writing upon it becoming aware
whether or not any of the conditions precedent referred to in clause 3.1(a)
(b) or (c) have been fulfilled.



3.3   Restriction on amendments       Subject to clause 3.4, prior to
Completion:

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     5  

 



--------------------------------------------------------------------------------



 



  (a)   the Vendor and the Purchaser must not; and     (b)   the Vendor and the
Purchaser must each procure that their respective advisers and Related Bodies
Corporate do not,



    request from or propose to the Minister for Racing, Gaming and Licensing in
the Northern Territory of Australia, nor invite the Minister to propose or
request, any changes to the Casino Operator’s Agreement.   3.4   Permitted
amendments       The Vendor and the Purchaser acknowledge the only changes to
the Casino Operator’s Agreement that may be requested by or on behalf of the
Vendor or the Purchaser prior to Completion are changes that are:



  (a)   necessary in relation to the change of control of the Company and
removing the Vendor as a party to that agreement; or     (b)   a response by the
Purchaser to changes proposed or requested by the Minister, so long as the
response is limited to making the Minister’s changes, when taken with the Casino
Operator’s Agreement as a whole, not materially less favourable to the Purchaser
and the Company and Subsidiaries than the Casino Operator’s Agreement is to the
Vendor, MGM MIRAGE, MGM Grand Diamond and the Company and Subsidiaries; or    
(c)   requested or proposed after the Vendor and Purchaser have each consented
in writing.



3.5   Conditions precedent and right to terminate       This agreement may be
terminated by:



  (a)   the Vendor by notice given to the Purchaser if any of the conditions in
clause 3.1(a), (b) or (c) are not fulfilled by the date that is 4 months after
the date of this agreement (subject to clause 3.6); or     (b)   either the
Purchaser or the Vendor by notice given to the other of them if:



  (i)   the Treasurer or the Minister has refused, by notice in writing, to give
the consent required under clause 3.1(a) or (b) (as the case may be) and, after
appealing that decision as far as is reasonable, the party who seeks to avoid
the agreement considers (acting reasonably) that a reversal of that decision
will not occur; or     (ii)   any of the conditions in clauses 3.1(a), (b) or
(c) are not fulfilled within 6 months of the date of this agreement,



    and only if the party who seeks to avoid the agreement has complied with
clauses 3.2 and 3.3. The notice must refer to this clause of the agreement as
the basis for termination and specify in reasonable detail the unfulfilled
condition.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     6  

 



--------------------------------------------------------------------------------



 



3.6   Extension of time       Clause 3.5(a) will not apply if, on or before the
date that is 4 months after the date of this agreement, the Purchaser has given
to the Vendor, in relation to each of the conditions in clause 3.1(b) or
(c) which are not fulfilled on the date that is 4 months after the date of this
agreement, a statement in writing which:



  (a)   states that the Purchaser believes on reasonable grounds that the
condition is in the process of being fulfilled, or is likely to be fulfilled,
before the date that is 6 months after the date of this agreement;     (b)  
sets out those reasonable grounds; and     (c)   confirms that, apart from
anything set out in the statement, the Vendor has been fully and fairly notified
under clause 3.2(f) of all matters which the Purchaser is aware of that are
relevant to its belief referred to in paragraph (a).



3.7   Post termination       If this agreement is terminated under clause 3.5
then, in addition to any other rights, powers or remedies provided by law:



  (a)   each party is released from its obligations to further perform the
agreement except those imposing on it obligations of confidentiality;     (b)  
each party retains the rights it has against any other party in respect of any
past breach;     (c)   the Purchaser must return to the Vendor all documents and
other materials in any medium in its possession, power or control which contain
information relating to the Company or the Subsidiaries, including the Records;
    (d)   if the Purchaser has satisfied its obligations under clauses 3.2 and
3.3, the Deposit must be paid to the Purchaser, together with the amount of
interest earned on the Deposit; and     (e)   if the Purchaser has not satisfied
its obligations under clause 3.2 or 3.3, the Deposit and all interest earned on
it is forfeited to the Vendor.



4   Completion   4.1   Place of Completion       Completion of the sale and
purchase of the Shares and Sale Units will take place at:



  (a)   12 noon on:



  (i)   where all the conditions in clause 3.1 are fulfilled or waived on a day
that is less than 16 Business Days but not less than 6

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     7  

 



--------------------------------------------------------------------------------



 



      Business Days before the last day of that calendar month, the last day of
that calendar month; or     (ii)   where (i) above does not apply, the day which
is 10 Business Days after all the conditions in clause 3.1 have been fulfilled
or waived;



  (b)   the offices of Mallesons Stephen Jaques, Solicitors, Level 60, Governor
Phillip Tower, 1 Farrer Place, Sydney NSW 2000 and the Boardroom, MGM Grand
Casino, Gilruth Avenue, Darwin City, NT 0800,



    or any other time and place or places agreed by the Vendor and the
Purchaser.   4.2   Vendor obligations on Completion       The Vendor agrees to
do the following on Completion:



  (a)   deliver to the Purchaser or its solicitors executed transfers in favour
of the Purchaser of all the Shares together with the share certificates for the
Shares and any consents which the Purchaser reasonably requires to obtain
registration of those transfers;     (b)   deliver to the Purchaser or its
solicitors executed transfers in favour of the Purchaser of all the Sale Units
together with the unit certificates for the Sale Units and any consents which
the Purchaser reasonably requires to obtain registration of those transfers;    
(c)   upon receipt from the Purchaser or a third party nominated by the
Purchaser of the amount to be lent to Diamond Leisure Pty Limited referred to in
clause 5.3, procure the Company and the Subsidiaries to immediately repay the
Related Party Debt;     (d)   deliver to the Purchaser evidence of the
discharges of the guarantees, mortgages and charges set out in Schedule 3;    
(e)   deliver to the Purchaser evidence that the transactions referred to in
clause 5.2 have occurred in accordance with this agreement;     (f)   deliver to
the Purchaser evidence that the Tax Sharing Agreement has been entered into by
the Vendor, the Company and each of the Subsidiaries in accordance with clause
8.5(b), and that the Clear Exit Payment has been made in accordance with that
agreement; and     (g)   cause:



  (i)   the board of directors of the Company to direct that, subject to the
payment of stamp duty, the transfers of the Shares are registered;     (ii)  
the board of directors of the Trustee to direct that, upon the payment of stamp
duty, the transfers of the Sale Units are registered;

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     8  

 



--------------------------------------------------------------------------------



 



  (iii)   the delivery to the Purchaser or its nominee of the common seal and
any other company seals of the Company and each of the Subsidiaries;     (iv)  
the Records to be available to the Purchaser at the Business Premises;     (v)  
the delivery to the Purchaser or its nominee of duly completed bank authorities,
authorised by the boards of directors of the Company and each of the
Subsidiaries and directed to that company’s bankers, authorising the operation
of each of its bank accounts by nominees of the Purchaser;     (vi)   subject to
the constitution of the Company and each of the Subsidiaries and to receipt from
the Purchaser of consents to act signed by the relevant nominees at least two
(2) Business Days before Completion, the appointment of the Purchaser’s nominees
as directors and secretaries of the Company and each of the Subsidiaries, and
the resignation of the incumbent directors and secretaries of the Company and
each Subsidiary (including an acknowledgement by each of them that they are not
entitled to any payment or emolument from the Company or any Subsidiary on
resignation), but so that a properly constituted board of directors is in
existence at all times; and     (vii)   the Company and Subsidiaries to sign and
deliver to the Vendor the appropriate form of termination of any registration of
a business name containing the words “MGM Grand” or either of those words or
anything similar, duly signed on behalf of each Company and the Subsidiary which
is registered as trading under that name.



4.3   Purchaser’s obligations on Completion       The Purchaser agrees to do the
following on Completion:



  (a)   establish to the reasonable satisfaction of the Vendor that the
conditions precedent set out in clauses 3.1(a) and (b) have been fulfilled and
(if appropriate) deliver to the Vendor documentation proving that they have;    
(b)   cause the execution of an agreement to amend or substitute the Casino
Operator’s Agreement, in the form to be executed by the Minister in accordance
with the Minister’s agreement in satisfaction of the condition in clause 3.2(c),
by any of the Purchaser, its Related Bodies Corporate and (following the
appointments under clause 4.2(g)(vi)) the Company and Subsidiaries who are to be
parties to that agreement; and     (c)   make payment in accordance with clauses
5.3 and 5.4.



4.4   Simultaneous actions at Completion       In respect of Completion,
including the parties’ obligations under clauses 5.3 and 5.4:

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     9  

 



--------------------------------------------------------------------------------



 



  (a)   the obligations of the parties under this agreement are interdependent;
and     (b)   if all actions required to be performed at Completion are
performed (or waived) they are to be taken to have occurred (unless waived)
simultaneously on the Completion Date.



4.5   Completion does not occur on Completion Date — Purchaser’s default      
If Completion does not occur on the date determined in accordance with clause
4.1(a) by reason of the Purchaser’s default, then the Vendor may give the
Purchaser a notice in writing requiring it to satisfy its obligations within
five (5) Business Days. If the Purchaser fails to satisfy those obligations by
the date specified in the notice, then the Vendor may terminate this agreement
by a further notice in writing to the Purchaser. Upon such termination, the
Deposit and all interest earned on it is forfeited to the Vendor and the Vendor
may sue the Purchaser for breach of contract.   4.6   Completion does not occur
on Completion Date — Vendor’s default       If Completion does not occur on the
date determined in accordance with clause 4.1(a) by reason of the Vendor’s
default, then the Purchaser may give the Vendor a notice in writing requiring it
to satisfy its obligations within five (5) Business Days. If the Vendor fails to
satisfy those obligations by the date specified in the notice then the Purchaser
may terminate this agreement by a further notice in writing to the Vendor. Upon
such termination the Deposit, together with all interest earned on the Deposit ,
must be paid to the Purchaser.   5   Payment of the Purchase Price and repayment
of Related Party Debt   5.1   Deposit and Interest       On signing of this
agreement, the Purchaser must pay $19,500,000 to Mallesons Stephen Jaques (to be
held by them in a controlled moneys account on trust for the Vendor and the
Purchaser to be applied in accordance with this agreement), as a deposit and
part payment of the Purchase Price. On Completion, interest accruing on the
Deposit must be paid to the Vendor and:



  (a)   all of that interest accruing up to the earlier of Completion and the
date four months after the date of this agreement (“Early Interest”) is part
payment of the Purchase Price; but     (b)   all of that interest accruing on
and after the date four months after the date of this agreement is not part
payment of the Purchase Price or the Purchaser’s obligations under clause 4.3(c)
or clause 5.3 or clause 5.4.



5.2   MGM Dividend       Immediately before Completion, the Vendor must cause:

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     10  

 



--------------------------------------------------------------------------------



 



  (a)   the Company, the Subsidiaries and the Vendor to satisfy and discharge by
way of set off all debts owing between any of the Company and the Subsidiaries
on the one part and the Vendor on the other part so as to leave a single
remaining debt owing from the Vendor to Diamond Leisure Pty Limited and a single
remaining debt owing from the Company to the Vendor;     (b)   Diamond Leisure
Pty Limited to sell and assign to the Company for face value all amounts owing
by the Vendor after the steps taken in paragraph (a);     (c)   the board of
Diamond Leisure Pty Limited to resolve to pay an interim dividend to the Company
for an amount not exceeding the Estimated Net Intercompany Debt;     (d)  
Diamond Leisure Pty Limited to pay that dividend by way of set off against the
consideration for that assignment (leaving the balance of that consideration as
a debt payable at call);     (e)   the board of the Company to resolve to pay an
interim dividend to the Vendor for an amount not exceeding the Estimated Net
Intercompany Debt;     (f)   the Company to:



  (i)   pay that dividend to the Vendor; and     (ii)   repay the amount owing
by the Company to the Vendor after the steps taken in paragraph (a),



      by way of set off against the amount owing by the Vendor to the Company
after the steps taken in paragraphs (a)-(c), and the Vendor to accept that
payment and repayment by way of set off (subject to any adjustment required
under clause 5.7).



5.3   Loan by Purchaser to Subsidiary       The Purchaser agrees to:



  (a)   lend, or to procure a third party to lend, to Diamond Leisure Pty
Limited an amount in Australian dollars which is sufficient to enable Diamond
Leisure Pty Limited to repay the Related Party Debt in USD on the Completion
Date; and     (b)   if directed by Diamond Leisure Pty Limited (in a form
reasonably acceptable to the Purchaser and delivered to the Purchaser not later
than 2 Business Days prior to Completion), pay that sum in USD to MGM MIRAGE
(for itself and the applicable Related Bodies Corporate of the Vendor), at
Completion in satisfaction of the Company’s and the Subsidiaries’ obligations to
repay the Related Party Debt, and to enable the Vendor to satisfy its
obligations under clause 4.2(c); and     (c)   where the Purchaser intends to
procure a third party to lend the money referred to in clause 5.3(a), to provide
to the Vendor (no later

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     11  

 



--------------------------------------------------------------------------------



 



      than 5 Business Days prior to Completion) all relevant information
necessary for the Vendor to complete the direction referred to in clause 5.3(b).



5.4   Completion payment       On Completion the Purchaser must, subject to the
Vendor satisfying its obligations under clause 4.2, pay to the Vendor (or as the
Vendor directs) on account of the Purchase Price an amount equal to $195,000,000
less the sum of the amount lent under clause 5.3 and the Deposit and Early
Interest (as defined in clause 5.1(a)) and adjusted as follows:



  (a)   increased by an amount equal to any amount by which the Estimated
Working Capital exceeds the Working Capital Target; or     (b)   decreased by an
amount equal to any amount by which the Estimated Working Capital is less than
the Working Capital Target.



5.5   Post-Completion Purchase Price adjustment       The Purchase Price is
adjusted as follows:



  (a)   by:



  (i)   increasing it by any amount by which the Working Capital exceeds the
Working Capital Target; or     (ii)   reducing it by any amount by which the
Working Capital is less than the Working Capital Target; and



  (b)   by reducing it by an amount equal to the Related Party Debt; and     (c)
  by reducing it by any amount paid by the Company under clause 5.7(a) or
increasing it by any amount paid by the Vendor under clause 5.7(b).



    Any adjustment to the Purchase Price under this clause 5.5 is to be treated
as an adjustment to the Purchase Price payable for the Shares under clause 2.2.
  5.6   Payment of balance of Purchase Price       If the Purchase Price (as
adjusted in accordance with clause 5.5) less the Deposit and Early Interest (as
defined in clause 5.1(a)) exceeds the amount paid by the Purchaser under clause
5.4 the Purchaser must pay the balance of the Purchase Price to the Vendor.    
  If the amount paid by the Purchaser under clause 5.4 exceeds the Purchase
Price (as adjusted in accordance with clause 5.5) less the Deposit and Early
Interest (as defined in clause 5.1(a)), then the Vendor must pay the Purchaser
the amount of that excess by way of refund of the amount paid under clause 5.4.
  5.7   Balance of Net Intercompany Debt       If the Net Intercompany Debt:

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     12  

 



--------------------------------------------------------------------------------



 



    (a)   is less than the MGM Dividend, the Purchaser must cause the Company to
pay the amount of the excess to the Vendor on behalf of itself or its Related
Bodies Corporate (as the case may require); or     (b)   exceeds the MGM
Dividend, the Vendor must refund the amount of that excess to the Company.



5.8   Bank accounts       Payments by electronic transfer must be made to the
accounts:



  (a)   designated by the Vendor, in the case of payments to the Vendor or MGM
MIRAGE, or by the Purchaser, in the case of payments to the Purchaser, on the
date of this agreement; or     (b)   any other account which the recipient of
the payment notifies to the other party in writing not less than two days before
the payment is due.



5.9   Timing of payment       All amounts payable under clauses 5.6 and 5.7 must
be paid within 15 Business Days of the Completion Statement being delivered to
the Vendor and the Purchaser, or if the Working Capital or Net Intercompany Debt
is disputed, within 5 Business Days of the resolution or determination of all
disputes in relation to the Completion Statement in accordance with clause 6.5.
  5.10   Form of Payment       Each payment referred to in this clause 5 must be
made by electronic funds transfer in accordance with clause 5.8, unless
otherwise agreed. If at the time a payment is due no account has been designated
or notified in accordance with clause 5.8, that payment may be made by bank
cheque.   6   Working Capital   6.1   Estimated Working Capital and Estimated
Net Intercompany Debt       At least 3 Business Days prior to Completion, the
Vendor must deliver to the Purchaser a statement setting out the Estimated
Working Capital, Estimated Net Intercompany Debt and Clear Exit Payments as at
6:00am on the Completion Date.   6.2   Preparation of statement of Estimated
Working Capital and Estimated Net Intercompany Debt       The Vendor must
prepare the statement of Estimated Working Capital and Estimated Net
Intercompany Debt:



  (a)   based on management accounts prepared in accordance with the Company’s
and the Vendor’s usual practices but as far as practicable having regard to
clauses 6.3 and 6.4;

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     13  

 



--------------------------------------------------------------------------------



 



  (b)   with a view to the Estimated Working Capital and Estimated Net
Intercompany Debt being as close to the ultimate Working Capital and Net
Intercompany Debt (respectively) as practicable.



6.3   Preparation of Completion Statement       The Purchaser agrees to cause
the Company to prepare a statement setting out the Working Capital as at 6.00am
on the Completion Date and the Net Intercompany Debt (“Completion Statement”),
and deliver it to the Vendor as soon as practicable but not later than 30 days
after the Completion Date. Subject to clause 6.4, the Working Capital and Net
Intercompany Debt must be determined in a manner consistent with the Accounting
Standards and the Company’s historical accounting policies as described in the
Last Accounts, but if the Accounting Standards differ from the Company’s
historical accounting policies, the Accounting Standards prevail. In addition,
the Completion Statement must include notes which accurately reflect the manner
in which the Working Capital and Net Intercompany Debt were determined.   6.4  
Specific rules for Completion Statement       The Completion Statement prepared
under clause 6.3 must be prepared:



  (a)   without any provision for auditors or other fees associated with
preparing the Completion Statement;     (b)   as if the steps taken in clause
5.2 had been taken on the day before Completion;     (c)   without any
revaluations of any assets;     (d)   valuing any Inventory items referred to in
clause 7.2 in accordance with clause 6.3 as if Completion had not occurred and
clause 7.2 did not apply;     (e)   if any amount of compensation is paid to a
Subsidiary pursuant to clause 8.9(g) of the Casino Operator’s Agreement between
the date of this agreement and Completion, or if any other amount of
compensation is agreed to be given to a Subsidiary under clause 8.9(g) of the
Casino Operator’s Agreement and such amount is accounted for in the Working
Capital, so that the Working Capital is reduced by an amount equal to that part
of the amount of compensation which represents recompense for adverse impacts on
revenue of that Subsidiary after Completion as a result of the relevant action
under clause 8.9(g) of the Casino Operator’s Agreement; and     (f)   if any
amount of compensation not referred to in paragraph (e) is agreed to be given to
a Subsidiary pursuant to clause 8.9(g) of the Casino Operator’s Agreement but
that amount is not accounted for in the Working Capital, so that the Working
Capital is increased by an amount equal to that part of that compensation which
represents recompense for adverse impacts on revenue of that Subsidiary prior to
Completion as a result of the relevant action under clause 8.9(g) of the Casino
Operator’s Agreement.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     14  

 



--------------------------------------------------------------------------------



 



6.5   Disputes       The Vendor may (within 15 days from the date the Completion
Statement is delivered under clause 6.3) notify the Purchaser of any
disagreement concerning the amount of Working Capital or the Net Intercompany
Debt in writing. If the Vendor and the Purchaser cannot agree on the Working
Capital or the Net Intercompany Debt within 21 days of the delivery of the
notice of disagreement, then either the Vendor or the Purchaser may refer the
disagreement to the Independent Auditor with the request that the Independent
Auditor make a decision on the disagreement as soon as practicable after
receiving any submissions from the Vendor and the Purchaser. The decision of the
Independent Auditor is, in the absence of manifest error, to be conclusive and
binding on the parties for the purposes of determining the Working Capital and
the Net Intercompany Debt under this agreement. The Vendor and the Purchaser
agree to each pay one half of the Independent Auditor’s fees and expenses in
connection with the reference. The Independent Auditor will be appointed as an
expert and not as an arbitrator. The procedures for determination are to be
decided by the Independent Auditor in its absolute discretion.   6.6   Vendor’s
access to Records post Completion       The Purchaser agrees to allow the Vendor
and its representatives access to the Records of the Company and each of the
Subsidiaries upon giving the Purchaser 7 days prior notice to assist the Vendor
in its preparation of its Tax returns, its review of the Completion Statement
and in connection with the consolidation (for Tax purposes) of the
Consolidatable Group of which it is the Head Company. The Vendor agrees not to:



  (a)   remove any of the Records but may take a copy of any information it
requires to support its Tax returns; or     (b)   disclose or use (other than
for the purposes contemplated by this clause 6.6) any information in the Records
which comes to its attention when exercising its rights under this clause
except:



  (i)   information which is in or becomes part of the public domain other than
through an act or omission of the Vendor; or     (ii)   (for the purposes of
completing the Tax returns of the Vendor) information required to be disclosed
in the Tax returns of the Vendor; or     (iii)   information already known to
the Vendor other than by disclosure to it as shareholder in, or by virtue of its
representatives being directors of, the Company or its Subsidiaries.



7   Post Completion   7.1   Change of name and logo       Immediately following
Completion the Purchaser must:

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     15  

 



--------------------------------------------------------------------------------



 



  (a)   cause the name and logo of the business carried on at the Business
Premises to be changed so that the name or logo does not at any time thereafter
contain the words “MGM Grand” or either of those words or anything similar or
any logo synonymous with or similar to the lion logo used by the Vendor or MGM
MIRAGE in their businesses or which otherwise uses any of the Excluded
Intellectual Property Rights;     (b)   ensure that the Company and each
Subsidiary does not carry on business or hold themselves out as operating under
any name or logo at any time thereafter which contains the words “MGM Grand” or
either of those words or anything similar or any logo synonymous with or similar
to the lion logo used by the Vendor or MGM MIRAGE in their businesses or which
otherwise uses any of the Excluded Intellectual Property Rights; and     (c)  
ensure that (without limiting clause 7.3), any exterior fixture or fitting or
other asset visible from outside the Business Premises which prominently
contains the words “MGM Grand” or either of those words or anything similar or
any logo synonymous with or similar to the lion logo used by the Vendor or MGM
MIRAGE in their businesses is changed, or covered up until such time as it is
permanently changed.



7.2   Delivery or transfer of Inventory       Within 60 days following
Completion (subject to clause 7.8) the Purchaser shall at no cost to the Vendor:



  (a)   to the extent that the Vendor and the Purchaser agree in relation to
specific categories of Inventory, destroy; and     (b)   otherwise transfer and
deliver to the Vendor at the Business Premises



    all Inventory (including, without limitation, any gaming chips, hotel room
supplies, linen, china and other restaurant accessories, unused stationery and
promotional material) which contains the words “MGM Grand” or either of those
words or anything similar or any logo synonymous with or similar to the lion
logo used by the Vendor or MGM MIRAGE in their businesses or which otherwise
uses any of the Excluded Intellectual Property Rights.   7.3   Removal of
embedded lion logo fixtures       Within 120 days following Completion (subject
to clause 7.8) the Purchaser must alter by either replacing, removing or
covering up any part of any fixture, fitting or other asset on the Business
Premises (but excluding those items of inventory referred to in clause 7.2)
which contains the words “MGM Grand” or either of those words or anything
similar or any logo synonymous with or similar to the lion logo used by the
Vendor or MGM MIRAGE in their businesses or which otherwise uses any of the
Excluded Intellectual Property Rights.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     16  

 



--------------------------------------------------------------------------------



 



7.4   Destruction of material       The Purchaser shall destroy any of the
Company’s gaming chips which contain the words “MGM Grand” or either of those
words or anything similar or any logo synonymous with or similar to the lion
logo used by the Vendor or MGM MIRAGE in their businesses or which otherwise use
any of the Excluded Intellectual Property Rights which come into its possession
after the day on which delivery or transfer of Inventory is made in accordance
with clause 7.2.       On or before the 60th day after Completion, and
thereafter within three Business Days after any Inventory is destroyed under
this clause or clause 7.2, the Purchaser must deliver to the Vendor a
certificate signed by a director of the Purchaser setting out details of all
Inventory destroyed in accordance with clause 7.2 or this clause prior to the
date of the certificate (unless detailed in an earlier certificate under this
clause).   7.5   Operating and Procedures Manual       Prior to Completion the
Vendor may remove any parts of the Operations and Procedures Manual which are
proprietary to the Vendor or MGM MIRAGE and are not required by the Company or
any of the Subsidiaries to ensure compliance with the Casino Operator’s
Agreement. Within 30 days following Completion (subject to clause 7.8) , the
Purchaser must remove from the Operating and Procedures Manual, and ensure the
Company and Subsidiaries cease to use, all information or material identified by
the Vendor and notified to the Purchaser as being proprietary to the Vendor or
MGM MIRAGE.   7.6   Vendor rights       At any time after the expiry of the
period provided for in clauses 7.1, 7.2, 7.3 and 7.5 (as the case may be), the
Vendor and its representatives have the right to attend the Business Premises,
upon giving the Purchaser 7 days prior notice, to ensure that all the
obligations set out in clauses 7.1, 7.2, 7.3 and 7.5 (as the case may be) have
been satisfied. In the event that the Vendor or its representative(s) find that
the obligations set out in clauses 7.1, 7.2, 7.3 and 7.5 have not been fully met
within the relevant timeframe, the Vendor or its representative(s) may, without
any further consent or concurrence of the Purchaser, do all such things as may
be necessary in the opinion of the Vendor, on behalf of the Purchaser and at the
Purchaser’s cost, to comply with clauses 7.1, 7.2, 7.3 and 7.5 (as the case may
be).   7.7   Costs       Any costs incurred by the Vendor or their
representatives as a result of taking action under clause 7.6 must be refunded
by the Purchaser within 7 days of the Purchaser receiving written notice of
these costs from the Vendor.   7.8   Extension of time       If:



  (a)   the Purchaser makes a written request for an extension of time in
respect of specific categories of Inventory for a the purposes of

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     17  

 



--------------------------------------------------------------------------------



 



      clause 7.2 or in respect of specific items or categories of fixtures,
fittings or other assets for the purposes of clause 7.3 or in respect of
specific parts of the Operating and Procedures Manual for the purposes of clause
7.5 and the request shows that the Purchaser has made reasonable efforts to meet
the requirements of clause 7.2 or 7.3 or 7.5 (as the case may be) on time in
relation to that category or item, or that there are circumstances beyond the
Purchaser’s control preventing the Purchaser meeting those requirements on time
in relation to that category or item; and     (b)   the Vendor, in its absolute
discretion acting in good faith, agrees to that request or notifies the
Purchaser that it agrees to a shorter extension in relation to that category or
item,



    clause 7.2 or 7.3 or 7.5 (as the case may be) applies to that category or
item or part with the extension of time agreed to by the Vendor.   8   Conduct
of business pending Completion   8.1   Conduct of business       Subject to
clause 8.2, until Completion the Vendor must, unless the Purchaser otherwise
agrees in writing, procure that the Company and each of the Subsidiaries:



  (a)   carries on its business in the Ordinary Course of Business; and     (b)
  uses all reasonable endeavours to preserve the goodwill of its business.



8.2   Restrictions on Company and Subsidiaries       Until Completion the Vendor
must, unless the Purchaser otherwise agrees in writing, procure that the Company
and each of the Subsidiaries does not:



  (a)   increase, reduce or otherwise alter its share capital, or issue units in
the Territory Property Trust or grant any options for the issue of units in the
Territory Property Trust or for shares or other securities other than as set
forth in this agreement;     (b)   make a distribution or revaluation of assets
except as part of the consolidation process for tax purposes referred to in
clause 8.4; or     (c)   buy back its shares or sell or transfer any shares in
any Subsidiary or units in the Territory Property Trust or redeem any units in
the Territory Property Trust;     (d)   amend or take steps to amend its
constituent documents;     (e)   amend or take steps to amend the Trust Deed;  
  (f)   merge or consolidate with any other corporation or acquire all or
substantially all of the shares or the business or assets of any other

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     18  

 



--------------------------------------------------------------------------------



 



      person, firm, association, corporation or business organisation, or agree
to do any of the foregoing;     (g)   enter into any agreement for car parking
with the Darwin Council unless the terms of such agreement are not materially
worse for the Company and the Subsidiaries than those in the latest
correspondence with Darwin Council disclosed to the Purchaser prior to the date
of this agreement;     (h)   enter into any contract or arrangement with an
Associate of the Vendor or with the Vendor unless the terms:



  (i)   would be reasonable in the circumstances if the parties to the contract
or arrangement were dealing at arm’s length; and     (ii)   will not, after the
transactions contemplated in clauses 5.2 and 5.3 have been completed, have a
material adverse financial impact on the Company or the Subsidiaries; and



  (i)   make any capital expenditure except as reasonably required to maintain
the Business Premises or any plant, equipment, fixtures, fittings and gaming
machines owned or leased or used in connection with its operations in a
functional and useable condition and otherwise in their condition as at the date
of this agreement, fair wear and tear excepted.



8.3   Access       The Vendor agrees to allow the Purchaser and its
representatives access to the premises and Records of the Company and each of
the Subsidiaries before the Completion Date upon giving the Vendor 3 Business
Days prior notice to the extent that in the opinion of the Vendor such access
does not interfere with the operations or business of the Company and its
Subsidiaries to assist the Purchaser to become familiar with the affairs of the
Company and each of the Subsidiaries. The Purchaser agrees not to copy or remove
any of the Records before Completion and also agrees not to disclose or use any
information which comes to its attention when exercising its rights under this
clause except:



  (a)   information which is in or becomes part of the public domain other than
through an act or omission of the Purchaser; or     (b)   information which the
Purchaser can prove by contemporaneous written documentation was already known
to it at the time of disclosure by the Vendor.



8.4   Co-operation       The Vendor agrees to:



  (a)   arrange meetings between representatives from the Purchaser and
employees of the Company and each of the Subsidiaries as soon as practicable on
or after the date of this agreement at times and in a manner which, in the
opinion of the Vendor, do not unreasonably

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     19  

 



--------------------------------------------------------------------------------



 



      interfere with the operations or business of the Company and its
Subsidiaries;     (b)   where the Purchase reasonably requests it, cause the
Company and Subsidiaries to cooperate with the Purchaser in reserving new
business and corporate names and preparing for their changes of names and logos
immediately after Completion;     (c)   at the earliest practicable time, give
notice of any contract, arrangement or understanding involving a liability
exceeding $200,000 or groups or series of contracts, arrangements or
understandings relating to the one project or matter which in aggregate exceed
$500,000, and to the extent practicable and reasonable the Vendor agrees to
consider, in good faith, any comments or requests the Purchaser has made in
relation to any of those proposed, contracts, arrangements or understandings. To
avoid doubt, the Vendor need not wait until it has received comments from the
Purchaser before entering into a contract, arrangement or understanding, and
where the Purchaser has provided comments the Vendor must consider, in good
faith, but is not required to comply with any comments from the Purchaser and
the Vendor may in its absolute discretion determine whether or not the Company
or Subsidiary enters into and the terms of any contract, arrangement or
understanding;     (d)   subject to any Laws relating to privacy, report any
agreement or arrangement entered into by the Company or a Subsidiary to increase
the compensation or other benefits payable or to become payable to directors or
employees, or pay any bonus not provided for in any agreement or arrangement
existing as at the date of this agreement; and     (e)   at the earliest
practicable time, give notice of any proposal to settle or compromise any
material litigation proceeding, arbitrations, investigations (or any other
material disputes) involving the Company or any Subsidiary not relevant to the
businesses of MGM MIRAGE or its Associates outside Australia and to the extent
practicable and reasonable the Vendor agrees to consider, in good faith, any
comments or request the Purchaser has made in relation to any such proposals. To
avoid doubt, the Vendor need not wait until it has received comments from the
Purchaser before entering into any settlement or compromise and where the
Purchaser has provided comments the Vendor must consider, in good faith, but is
not required to comply with any comments from the Purchaser and the Vendor may
in its absolute discretion determine whether or not the Company or Subsidiary
enters into and the terms of any settlement or compromise.



8.5   Tax Consolidation



  (a)   The Vendor will make a choice under section 703-50 of the Tax Act that
the Consolidatable Group of which it is the Head Company is taken to be
consolidated on and after 1 January 2003.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     20  

 



--------------------------------------------------------------------------------



 



  (b)   The Vendor covenants that it will enter into a tax sharing agreement
with the Company and each Subsidiary in respect of the period when the Company
and each Subsidiary are included in the Consolidated Group of which the Vendor
is Head Company. The tax sharing agreement will cover all group liabilities (as
defined in section 721-10(1) of the Tax Act) of the Head Company for that period
(including, without limitation, any income tax liability for any year in which
the period occurs) which have not become due and payable, and have not been paid
or otherwise discharged in full, before the date of entering into the tax
sharing agreement and will also comply with the other provisions of section
721-25(1) of the Tax Act.



8.6   Additional information       During the period from the date of this
agreement until the date of Completion, the Vendor agrees to provide the
Purchaser with:



  (a)   copies of all management accounts of the Company and Subsidiaries which
are prepared during this period; and     (b)   copies of all information or
correspondence received from or sent to the Minister of Racing, Gaming and
Licensing in the Northern Territory of Australia that is addressed to or signed
by the General Manager, Darwin Casino.



9   Risk and insurance       The Vendor must procure that the Company and each
of the Subsidiaries maintains until Completion insurance of their assets
covering such risks and for such amounts as were maintained in accordance with
their ordinary practice immediately prior to the date of this agreement.   10  
Superannuation       The Vendor agrees to do everything reasonably required by
the Purchaser to put the Purchaser or its nominee in the same position at
Completion as regards control of or influence over the Relevant Schemes as the
Vendor is in on the date of this agreement.   11   Warranties and
representations   11.1   Vendor represents and warrants       Except as set
forth in the Disclosure Letter, the Vendor represents and warrants to the
Purchaser that each of the statements set out in the appendix to this agreement
is true in all material respects. Each of the statements is to be treated as a
separate representation and warranty and the interpretation of any statement
made may not be restricted by reference to or inference from any other
statement.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     21  

 



--------------------------------------------------------------------------------



 



11.2   Purchaser acknowledgment       The Purchaser acknowledges that:



  (a)   in entering into this agreement and in proceeding to Completion, the
Purchaser does not rely on any representation, warranty, condition or other
conduct which may have been made by the Vendor or on behalf of the Vendor,
except the Warranties;     (b)   it has had the opportunity to make and has made
reasonable enquiries in relation to all matters material to it which are not
covered by the Warranties and satisfied itself in relation to the matters
arising from those investigations;     (c)   subject to any law to the contrary
and except as provided in the Warranties, all terms, conditions, warranties and
statements, whether express, implied, written, oral, collateral, statutory or
otherwise, are excluded and the Vendor disclaims all liability in relation to
these to the maximum extent permitted by law; and     (d)   it has not and may
not rely on, and no warranty, indemnity or representation is made in connection
with, any forecasts or projections relating to the Company and the Subsidiaries
(or any of them) that have been given to the Purchaser or its professional
advisers by or on behalf of the Vendor.



11.3   No claim       The Purchaser agrees not to make and waives any right it
may have to make any claim against the Vendor or any of their officers,
employees, agents or advisers under section 52 of the Trade Practices Act 1974,
or the corresponding provision of any state or territory enactment, for any
statement or representation made concerning the Company or any Subsidiary.  
11.4   Time limit on claims       The Purchaser may not claim for any breach of
the Warranties unless full details of the claim have been given to the Vendor
within 12 months from the Completion Date.   11.5   Quantum limit on claims    
  The Purchaser may not claim for a breach of the Warranties if the amount of
that claim is less than $250,000 nor if the total of all claims for breach of
the Warranties is less than or equal to $3,000,000, and the Purchaser is not
entitled to recover the first $1,000,000 where the claims aggregate to more than
that amount.   11.6   Maximum claim       The Purchaser may not claim for breach
of the Warranties an aggregate amount in excess of $30,000,000 unless the claim
is for a breach of the Warranty in paragraph 1 of section A of the Appendix, in
which case the Purchaser may not claim for an amount to the extent that the
aggregate

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     22  

 



--------------------------------------------------------------------------------



 



    amount claimed for that and all other breaches of the Warranties exceeds the
Purchase Price.   11.7   No entitlement to claim       The Purchaser shall not
be entitled to make any claim under or pursuant to the Warranties in relation
to:



  (a)   any matter to the extent it is properly reserved, provided for, noted or
otherwise properly taken into account, in the Last Accounts or the Management
Accounts and such Last Accounts or Management Accounts with respect to such item
were prepared in accordance with the relevant Warranties relating to such Last
Accounts or Management Accounts;     (b)   any matter referred to or contained
in the Disclosure Letter;     (c)   any matter which is known or ought
reasonably to have been known by the Purchaser or any of its directors at the
date of this agreement;     (d)   any matter where the facts or circumstances
giving rise to such claim have been fully and fairly disclosed to the Purchaser
in the Disclosure Letter or the documents annexed or referred to in the
Disclosure Letter;     (e)   any claim to the extent it has been made good or is
compensated for otherwise than by the Company or any of its Subsidiaries, or the
Purchaser;     (f)   any claim which would not have arisen but for a voluntary
act or omission performed or allowed to occur by the Purchaser or the Company or
any of its Subsidiaries after Completion otherwise than in the ordinary and
proper course of business; and     (g)   any matter or thing done or omitted to
be done after the date of this agreement at the request or instigation of the
Purchaser.



11.8   Remedies for breach of Warranty       The remedies of the Purchaser in
respect of any breach of any of the Warranties shall be limited to a claim for
damages and shall not extend to rescission of this agreement or the right to
claim that any such breach constitutes repudiation of this agreement.   11.9  
Indemnification Claim       The Purchaser shall not be entitled to make any
claim under or pursuant to the Warranties for indemnification against or
compensation for a liability or potential liability of the Company or a
Subsidiary to a third party (an “Indemnification Claim”) unless:



  (a)   within thirty (30) days after circumstances have come to the notice of
the Purchaser or the Company or any of its Subsidiaries, which will, or are
reasonably likely to give rise to an Indemnification Claim, the Purchaser gives
to the Vendor written notice of such claim. No such

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     23  

 



--------------------------------------------------------------------------------



 



      Indemnification Claim shall be settled or compromised without the prior
written consent of the Vendor;     (b)   if requested by the Vendor, the
Purchaser has taken or procured that the Company or the relevant Subsidiary has
taken all reasonable steps to avoid, resist, or compromise any Indemnification
Claim and any proceedings in respect thereof and has taken or procured that the
Company or any relevant Subsidiary has taken all necessary proceedings or action
in connection therewith, subject in each case to the Vendor indemnifying and
securing the Purchaser and/or the Company or the relevant Subsidiary to the
reasonable satisfaction of the Purchaser against all reasonable costs which it
may reasonably incur thereby;     (c)   the Purchaser has at all times allowed
the Vendor and their professional advisers and other agents access to and to
inspect and take copies of, all necessary books and files and records of the
Company and any Subsidiary for the purpose of assessing and dealing with any
such Indemnification Claims; and     (d)   nothing herein shall apply to any
claim by the Purchaser under the Warranties which is not an Indemnification
Claim.



11.10   Conduct of claims       The Purchaser shall permit the Vendor upon their
providing an indemnity reasonably satisfactory to the Purchaser in accordance
with clause 11.9(b) to control (subject to good faith consultation with the
Purchaser) the conduct of all proceedings against third parties relating to the
claim (including the appointment of solicitors or other professional advisers)
and making any settlement or compromise thereof provided that if the Purchaser
shall in writing so require, the Vendor shall procure that the Purchaser is
promptly sent copies of all communications and other documents, written or
otherwise, pertaining thereto transmitted to the other party thereto or their
agents or professional advisers.   11.11   Calculation of liability       In
calculating any liability of the Vendor in respect of any breach of the
Warranties any loss to the Purchaser and/or the Company or any Subsidiary which
is to be taken into account shall be reduced by:



  (a)   the net amount by which any Tax for which the Company or any Subsidiary
is or may at any time be liable to be assessed or accountable is reduced or
extinguished as a result of any such liability after giving effect to payment
under the Warranty; and     (b)   the amount of any realised Tax benefit
attributable to losses or other allowable sums available for offset against Tax
and created as a result of any such liability after giving effect to payment
under the Warranty or (where appropriate) the amount by which any such losses or
other allowable sum are increased as a result of such liability after giving
effect to payment under the Warranty.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     24  

 



--------------------------------------------------------------------------------



 



11.12   Payment of claims       If any payment is made by the Vendor in full
settlement of any claim under the Warranties and the Purchaser or the Company or
any of its Subsidiaries subsequently recovers or procures the recovery from a
third party of an amount which is referable to that claim the Purchaser shall,
or shall procure that the Company or the relevant Subsidiary shall, forthwith
repay or procure repayment to the Vendor, of any amount equal to whichever is
the lesser of:



  (a)   the amount recovered from the third party after deduction of all
reasonable expenses of recovery; and     (b)   the amount paid in or towards
settlement of the claim.



11.13   Guarantee from MGM MIRAGE     MGM MIRAGE:



  (a)   gives the guarantee in this clause 11.13 in consideration of the
Purchaser agreeing to enter into this agreement;     (b)   acknowledges the
receipt of valuable consideration from the Purchaser for MGM MIRAGE incurring
obligations and giving rights under this guarantee;     (c)   unconditionally
and irrevocably guarantees to the Purchaser the due and punctual performance by
the Vendor of its obligations after Completion in respect of any claim by the
Purchaser for a breach of the Warranties under this agreement or any claim by
the Purchaser under clause 12.1 (“Adjustment for tax liability”);     (d)  
waives any right it has of first requiring the Purchaser to commence proceedings
or enforce any other right against the Vendor or any other person before
claiming under this guarantee;     (e)   agrees that its liability under this
guarantee as guarantor, indemnifier or principal debtor and the rights of the
Purchaser under this guarantee are not affected by anything which might
otherwise affect them at law or in equity, including, but not limited to, one or
more of the following:



  (i)   the Purchaser granting time or other indulgence to, compounding or
compromising with or releasing in any way the Vendor;     (ii)   acquiescence,
delay, acts, omissions or mistakes on the part of the Purchaser;     (iii)   any
novation of a right of the Purchaser;     (iv)   any variation of this agreement
or any agreement entered into in performance of this agreement; and     (v)  
the invalidity or unenforceability of an obligation or liability of a person
other than MGM MIRAGE;

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     25  

 



--------------------------------------------------------------------------------



 



  (f)   agrees to pay or reimburse the Purchaser on demand for all costs,
charges and expenses in making or enforcing this guarantee; and     (g)  
acknowledges that this guarantee is a continuing guarantee and is not discharged
by any one payment.



11.14   Mitigate loss       The Purchaser shall, and shall procure the Company
and its Subsidiaries to, take all steps which may be reasonable to mitigate any
loss in relation to any claim under the Warranties.   11.15   No claim under
Warranties     The Vendor will not be liable to the Purchaser for any claim
under the Warranties:



  (a)   to the extent that the claim is as a result of any legislation not in
force at the date of this agreement, including legislation which takes effect
retrospectively; or     (b)   to the extent that the claim is as a result of or
in respect of change in the judicial interpretation of the law in any
jurisdiction after the date of this agreement.



11.16   No action against Kirk Kerkorian or Tracinda Corporation     The
Purchaser agrees that in the event:



  (a)   there is any default or alleged default by the Vendor under this
agreement; or     (b)   the Purchaser has or may have a claim arising from or
relating to the terms of this agreement,



  the Purchaser will not commence any lawsuit or otherwise seek to impose any
liability whatsoever against Kirk Kerkorian or Tracinda Corporation.   11.17  
No liability for Kirk Kerkorian or Tracinda Corporation     The Purchaser
further agrees:



  (a)   that neither Kirk Kerkorian nor Tracinda Corporation will have any
liability whatsoever with respect to this agreement or any matters relating to
or arising from this agreement;     (b)   that it will not assert or permit any
party claiming through it, to assert a claim or impose any liability against
either Kirk Kerkorian or Tracinda Corporation, either collectively or
individually, as to any matter or thing arising out of or relating to this
agreement or any alleged breach or default of this agreement by the Vendor;    
(c)   that neither Kirk Kerkorian nor Tracinda Corporation, individually or
collectively, is a party to this agreement or is liable for any alleged breach
or default of this agreement by the Vendor.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     26  

 



--------------------------------------------------------------------------------



 



11.18   Reduction to Purchase Price         If a payment is made for breach of
any Warranty, the payment is to be treated:



  (a)   where the Warranty relates to the Sale Units, as a reduction in the
Purchase Price for the Sale Units;     (b)   in all other cases, as a reduction
in the Purchase Price payable for the Shares under clause 2.



11.19   Purchaser’s representations and warranties         The Purchaser
represents and warrants to the Vendor that:



  (a)   it is incorporated in the State of Victoria and has its registered
office at ‘Railway Station Building’, North Terrace, Adelaide, South Australia;
    (b)   it has full corporate power to own property and to enter into and
implement this agreement and any other agreements to be entered into in
accordance with this agreement;     (c)   it has obtained all necessary consents
to enable it to enter into and perform this agreement and entry into and
performance by it of this agreement does not constitute a breach of any
obligation (including, but not limited to, any statutory, contractual or
fiduciary obligation), or default under any agreement or undertaking, by which
it is bound;     (d)   no meeting has been convened or resolution proposed, or
petition presented, and no order has been made for its winding up or
dissolution. No distress, execution or other similar order or process has been
levied on any of its assets. No voluntary arrangement has been proposed or
reached with any of its creditors. No receiver, receiver and manager,
provisional liquidator, liquidator, administrator or other officer of the court
has been appointed in relation to its assets. It is able to pay its debts as and
when they fall due;     (e)   it is not an Associate of the Vendor on the date
of this agreement, being the date the Purchaser offered to purchase the Shares
and Sale Units on the terms set forth in this agreement;     (f)   neither the
Purchaser nor any of its Associates shall be or have the option to become
Associates of the Vendor or any of their Associates during the 12 months
following Completion; and     (g)   neither before the date of this agreement
nor during the period referred to in paragraph (f) above has or will the
Purchaser or any of its Associates enter into any agreement, arrangement or
understanding with the Vendor or any Associate of a Vendor on terms which are
not bona fide arms’ length terms and which confer a direct or indirect benefit
on such Vendor or its Associate attributable in whole or part to the relevant
entity being a holder or former holder of Shares or options of the Company.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     27  

 



--------------------------------------------------------------------------------



 



12   Tax Indemnity   12.1   Adjustment for Tax liability     Subject to this
clause 12, the Vendor agrees that, if at any time the Company or any Subsidiary
receives or suffers a Tax Claim, then the Vendor must pay to the Purchaser the
amount by which the sum of:



  (a)   the Claim Amount for that Tax Claim less any Tax Benefit for the Company
or a Subsidiary (as the case may be) that results from that Tax Claim; and    
(b)   all other Claim Amounts for Tax Claims received or suffered by the Company
or a Subsidiary (as the case may be) less any Tax Benefits for the Company or
Subsidiary (as the case may be) that result from the Tax Claims,



  exceeds the Tax Provision.   12.2   Threshold for Tax Claims       The Vendor
is under no obligation to make a payment under clause 12.1 (“Adjustment for Tax
Liability”) unless and until the aggregate of all amounts payable under clause
12.1 (reduced by any amount paid or payable or which otherwise would have been
paid or payable under clause 12.11 (“Refund by Purchaser”)) exceeds $1,000,000.
  12.3   Breach of Warranty     If a breach of Warranty by the Vendor arises
from a fact or circumstance which results in a Tax Claim:



  (a)   the Vendor shall have no obligation to pay an amount in respect of the
Tax Claim under clause 11 (“Warranties and representations”) to the extent that
it represents:



  (i)   a Claim Amount for the Tax Claim; or     (ii)   an amount payable under
this clause 12 in respect of the Tax Claim (other than the Claim Amount for the
Tax Claim); and



  (b)   the amount in respect of the Tax Claim should be disregarded for the
purposes of clause 11.5 (“Quantum limit on claims”) to the extent that it
represents:



  (i)   a Claim Amount for the Tax Claim; or     (ii)   an amount payable under
this clause 12 in respect of the Tax Claim (other than the Claim Amount for the
Tax Claim).



12.4   Reduction in purchase price       Any payment under clause 12.1
(“Adjustment for Tax Liability”) is to be treated as a pro rata reduction in the
purchase price for each Share.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     28  

 



--------------------------------------------------------------------------------



 



12.5   Obligations excluded     The obligations of the Vendor under clause 12.1
(“Adjustment for Tax Liability”) do not apply in respect of a Tax Claim:



  (a)   to the extent that the possibility of the Tax Claim arising has been
disclosed in writing in the Disclosure Letter to the Purchaser before execution
of this agreement and included in the Tax Provision in the Completion Statement;
    (b)   to the extent that the Tax Claim arises from the failure by the
Purchaser to supply to the Vendor on a timely basis information which is
reasonably requested by the Vendor in relation to a Tax Claim;     (c)   to the
extent that the Tax Claim arises from the failure by the Company or any
Subsidiary after Completion, in a timely manner, to:



  (i)   lodge any return, notice, objection or other document in relation to the
Tax Claim;     (ii)   claim all or any portion of any relief, allowance,
deduction, credit, rebate or refund;     (iii)   disclose or correctly describe
in any return, notice, objection or other document relating to the Tax Claim any
fact, matter or thing to the extent that it was or might reasonably be expected
to have been within the knowledge of either the Purchaser or the Company or any
Subsidiary;     (iv)   make any rollover or other election, claim or application
to any Authority; or     (v)   take any other action which the Company or any
Subsidiary is required or permitted to take under this clause or any laws
relating to Tax;



  (d)   to the extent that the Tax Claim arises from a change to, or the
announcement, introduction or enactment of, any legislation, regulation, order
or rule or other statement, policy or practice previously published or followed
by any Authority or from a decision of any court or tribunal (whether having the
force of law or not and whether the change etc is retrospective or not) relating
to Tax after the Completion Date;     (e)   to the extent that the Tax Claim
arises from a change to, or the announcement or publication, or withdrawal of,
any draft or final ruling, determination or position of an Authority (whether
binding or not on an Authority);     (f)   to the extent that the Tax Claim
arises from the doing of any voluntary act by the Company, any Subsidiary or the
Purchaser, except to the extent such act is agreed to in writing by the Vendor,
which agreement will not be unreasonably withheld;

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     29  

 



--------------------------------------------------------------------------------



 



  (g)   where the Purchaser has not complied with clause 12.7 (“Written notice
of Tax Claim”), 12.8 (“Access”), 12.9 (“Resisting Tax Claims”) or 12.12 (“Tax
Returns”) in relation to the Tax Claim provided that non-compliance with any of
these clauses shall not affect the Purchaser’s rights to a Tax Claim unless (and
then solely to the extent that) the Vendor is materially prejudiced as a
consequence of such failure; or     (h)   made after four (4) years after the
date of assessment or deemed assessment for the income year to which the Tax
Claim relates.



12.6   Payments     Payments under clause 12.1 (“Adjustment for Tax Liability”)
must be made to the Purchaser or, if the Vendor wishes, directly to the relevant
Authority for and on behalf of the relevant Company or Subsidiary, as follows:



  (a)   if the Company or any Subsidiary must make a payment of Tax in respect
of a Tax Claim to which clause 12.1 applies — seven days before the latest date
on which that payment may lawfully be made without incurring any penalty or
additional tax for late payment;     (b)   if the Company or any Subsidiary is
deprived of any credit, rebate or refund — seven days before the latest date on
which Tax becomes payable by the company without incurring any penalty or
additional Tax for late payment, being Tax which would not have been payable
were it not for the Tax Claim.



12.7   Written notice of Tax Claim       If the Purchaser, the Company or any
Subsidiary becomes aware of a Tax Claim or receives verbal or written
notification which could give rise to a Tax Claim (“potential Tax Claim"), the
Purchaser must give written notice of it to the Vendor within ten (10) Business
Days of becoming so aware.       The Purchaser must forward, or cause to be
forwarded, to the Vendor within ten (10) Business Days of receipt by the
addressee a copy of the relevant portion of any notice, correspondence or other
document relating to a Tax Claim or potential Tax Claim received from an
Authority or any legal representative of an Authority or any court or tribunal,
including any objection, appeal or application which may be made in relation
thereto and which the Vendor does not have.       Where the Purchaser, the
Company or a Subsidiary or any person acting on behalf of the Purchaser, Company
or Subsidiary has had any oral communication with any representative of an
Authority concerning any material matter relating to a Tax Claim or potential
Tax Claim, the Purchaser must procure that a written note of the discussion of
that material matter is given to the Vendor within ten (10) Business Days of the
communication.   12.8   Access       The Purchaser must ensure the Vendor and
its professional advisers are provided with reasonable assistance and have
reasonable access to the personnel of the Purchaser, the Company and any
Subsidiary and to any

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     30  

 



--------------------------------------------------------------------------------



 



    relevant facility, premises, assets and Records within the custody, power,
possession or control of those companies to enable the Vendor and its
professional advisers to examine the Tax Claim and Records and to take copies or
photographs of them, at the expense of the Vendor. The Purchaser agrees to
permit the Vendor to retain for its own purposes, a copy of any such Record. The
Vendor and its professional advisers must first give to the Purchaser, the
Company or Subsidiary such undertakings as to confidentiality as the Purchaser
may reasonably require.   12.9   Resisting Tax Claims       The Vendor shall
control the conduct, through the Vendor’s own counsel at the Vendor’s sole
expense, of any response to any Tax Claim, including (but not limited to) taking
reasonable action to avoid, resist, compromise, defend, concede or settle
(including making appeals and objections) the Tax Claim. The Purchaser must
cooperate, and cause the Company and each Subsidiary to cooperate, in the
conduct of any response to any Tax Claim to the extent reasonably required by
the Vendor. The Vendor may not settle, compromise or concede a Tax Claim in a
manner that would adversely affect the Purchaser, Company or Subsidiary without
the consent of such entity, and the Purchaser must procure that such consent is
not unreasonably withheld or delayed.       The Vendor shall only avoid, resist,
compromise, concede or settle a Tax Claim notified by the Purchaser under clause
12.7 (“Written notice of Tax Claim”) on the basis of advice from a recognised
Australian tax expert that it is reasonable in all the circumstances to do so.
The parties acknowledge that the expert need not be independent and the
provisions of clause 12.14 (“Dispute Resolution”) do not apply to such advice.  
12.10   Ceasing resistance of Tax Claim       If the Purchaser does not comply
with clause 12.9 (“Resisting Tax Claims”) then:



  (a)   the Vendor is not liable to make a payment under this clause 12 (“Tax
Indemnity”) in respect of the Tax Claim; and     (b)   to the extent to which
the Vendor has made a payment under clause 12 (“Tax Indemnity”) in respect of
the Tax Claim, the Purchaser must immediately refund that payment to the Vendor.
Any payment under this clause 12.10(b) is to be treated as a pro rata increase
in the purchase price for each Share.



12.11   Refund by Purchaser        If either:



  (a)   following payment by the Vendor of an amount under clause 12.1
(“Adjustment for Tax Liability”) for a Tax Claim, all or part of the Claim
Amount is refunded either in cash or by credit to the Company or any Subsidiary
(including, but not limited to, any amount or credit received following a
successful objection or appeal); and/or

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     31  

 



--------------------------------------------------------------------------------



 



  (b)   the Company or Subsidiary receives a refund either in cash or by credit
which relates to an act or omission of, or occurrence, affecting the Company or
Subsidiary before 6:00am on the Completion Date,



    then the Purchaser must immediately pay to the Vendor:



  (c)   in the case of (a), an amount equal to the lesser of the refund and the
amount of the payment paid by the Vendor under clause 12.1 (“Adjustment for Tax
Liability”); and/or     (d)   in the case of (b), an amount equal to so much of
the refund to the extent that,



  (i)   it is not paid under clause 12.11(c); and     (ii)   it is not referable
to losing a separate (and related) Tax Benefit; and



  (e)   an amount equal to any interest paid or credited to the Company or
Subsidiary which is referable to the amount referred to in clause 12.11(c)
and/or(d).



  Any payment under this clause 12.11 is to be treated as a pro rata increase in
the purchase price for each Share.     The Purchaser is under no obligation to
make a payment to the Vendor under this clause 12.11 where the refund or credit
has been included as an asset in the Completion Statement.     The Purchaser is
under no obligation to make a payment to the Vendor under this clause 12.11 to
the extent that the refund or credit of the Claim Amount exceeds the amount paid
by or on behalf of the Vendor under this clause 12 in respect of that Claim
Amount.   12.12   Tax returns



  (a)   The Vendor and the Purchaser agree that the Vendor or its duly
authorised agents will prepare the Tax returns for the Company and each
Subsidiary for all periods ending on or before the Completion Date so that they
may be lodged with the relevant Authority (on behalf of the Company and each
Subsidiary) at the latest, by the last day on which they can be lodged without
the imposition of any penalties or interest charges and the Vendor or its duly
authorised agents will:



  (i)   prepare and submit tax claims, elections, surrenders, disclaimers,
notices and consents on behalf of the Company and each Subsidiary for all
periods ending on or before the Completion Date;     (ii)   subject to this
clause 12, deal with all Tax matters which affect the Company or any Subsidiary
(including the conduct of negotiations and correspondence and agreements with
the relevant Authority) in respect of all periods ending on or before the
Completion Date; and

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     32  

 



--------------------------------------------------------------------------------



 



  (iii)   provide the Purchaser with a copy of such returns as filed as soon as
practicable.



  (b)   The Purchaser, Company or Subsidiary must notify the Vendor at least
30 days before the Purchaser, Company or Subsidiary lodges a Tax return, amended
or otherwise, in respect of the Company or Subsidiary with an Authority which
may give rise to a Tax Claim to which clause 12.1 may apply. The parties agree
to discuss in good faith the ramifications, if any, of the proposed return and
the Purchaser agrees to make any changes to the proposed return which are
reasonably requested by the Vendor. The Purchaser agrees to provide the Vendor
with a copy of such returns as filed as soon as practicable.



12.13   Other obligations of Purchaser        The Purchaser agrees to:



  (a)   promptly notify the Vendor in writing of any notice or commencement of
any audit or investigation or exercise of powers under section 263 or 264 of the
Income Tax Assessment Act 1936 or any dispute with an Authority in relation to
this transaction or the Company or any Subsidiary in relation to any period up
to the end of the income year in which Completion occurs;     (b)   not, without
the approval of the Vendor (such approval not to be unreasonably withheld):



  (i)   amend, or permit the self amendment by the Company or any Subsidiary of,
any tax return by such company in respect of a period, or part thereof, prior to
the Completion Date;     (ii)   apply for any binding or non-binding advance
opinion, determination or ruling in respect of or which in any way relates to an
act or omission of, or occurrence affecting, the Company or any Subsidiary
before the opening of business on the Completion Date.



12.14   Dispute resolution       If the Vendor and the Purchaser cannot agree on
any amount to be paid under this clause 12 (“Adjustment for Tax liability”)
within 21 days of a dispute arising, then either the Vendor or the Purchaser may
refer the disagreement to an expert with the request that the expert make a
decision on the disagreement as soon as practicable after receiving any
submissions from the Vendor and the Purchaser. The expert is to be a person with
over ten years experience in Tax agreed by the Vendor and the Purchaser, or if
they do not agree on the person to be appointed within seven days of one party
requesting appointment, a person with the same expertise appointed by the
President of the Australian Institute of Chartered Accountants at the request of
either the Vendor or the Purchaser.       The decision of the expert is to be
conclusive and binding on the parties in the absence of manifest error. The
Vendor and the Purchaser agree to each pay one half of the expert’s costs and
expenses in connection with the reference.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     33  

 



--------------------------------------------------------------------------------



 



    The expert is appointed as an expert and not as an arbitrator. The
procedures for determination are to be decided by the expert in its absolute
discretion.   13   Guarantee and indemnity   13.1   Consideration       The
Guarantor gives the guarantee and indemnity in clause 13.2 in consideration of
the Vendor agreeing to enter into this agreement. The Guarantor acknowledges the
receipt of valuable consideration from the Vendor for the Guarantor incurring
obligations and giving rights under this guarantee and indemnity.   13.2  
Unconditional and irrevocable guarantee       The Guarantor unconditionally and
irrevocably guarantees to the Vendor the due and punctual performance by the
Purchaser of its obligations under this agreement, including the obligations to
pay money.   13.3   Indemnity       As a separate undertaking, the Guarantor
unconditionally and irrevocably indemnifies the Vendor against all liability or
loss arising from, and any costs, charges or expenses incurred in connection
with, a breach by the Purchaser of this agreement, including clause 11.2, and
including a breach of the obligations to pay money. It is not necessary for the
Vendor to incur expenses or make payment before enforcing that right of
indemnity.   13.4   Waiver of right to enforce against Purchaser       The
Guarantor waives any right it has of first requiring the Vendor to commence
proceedings or enforce any other right against the Purchaser or any other person
before claiming under this guarantee and indemnity.   13.5   Continuing
guarantee and indemnity       This guarantee and indemnity is a continuing
guarantee and indemnity and is not discharged by any one payment. This guarantee
and indemnity does not merge on Completion.   13.6   Guarantor’s liability and
Vendor’s rights not affected       The Guarantor’s liability under this
guarantee and indemnity as guarantor, indemnifier or principal debtor and the
rights of the Vendor under this guarantee and indemnity are not affected by
anything which might otherwise affect them at law or in equity, including, but
not limited to, one or more of the following:



  (a)   the Vendor granting time or other indulgence to, compounding or
compromising with or releasing in any way the Purchaser;     (b)   acquiescence,
delay, acts, omissions or mistakes on the part of the Vendor;

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     34  

 



--------------------------------------------------------------------------------



 



  (c)   any novation of a right of the Vendor;     (d)   any variation of this
agreement or any agreement entered into in performance of this agreement; and  
  (e)   the invalidity or unenforceability of an obligation or liability of a
person other than the Guarantor.



13.7   Restrictions on Guarantor     The Guarantor may not, without the consent
of the Vendor:



  (a)   raise a set-off or counter-claim available to it or the Purchaser
against the Vendor in reduction of liability under this guarantee and indemnity;
    (b)   claim to be entitled by way of contribution, indemnity, subrogation,
marshalling or otherwise to the benefit of any security or guarantee held by the
Vendor in connection with this agreement;     (c)   make a claim or enforce a
right against the Purchaser or any other Guarantor or against their estate or
property; or     (d)   prove in competition with the Vendor if a liquidator,
provisional liquidator, receiver, official manager or trustee in bankruptcy is
appointed in respect of the Purchaser or the Purchaser is otherwise unable to
pay its debts when they fall due.



13.8   Claim payment void or voidable       If a claim that a payment or
transfer to the Vendor in connection with this agreement is void or voidable
(including, but not limited to, a claim under laws relating to liquidation,
insolvency or protection of creditors) is upheld, conceded or compromised then
the Vendor is entitled immediately as against each Guarantor to the rights to
which it would have been entitled under this guarantee and indemnity if the
payment or transfer had not occurred.   13.9   Obligations on Guarantor     The
Guarantor agrees to pay or reimburse the Vendor on demand for:



  (a)   all costs, charges and expenses in making, enforcing and doing anything
in connection with this guarantee and indemnity including, but not limited to,
legal costs and expenses on a full indemnity basis; and     (b)   all stamp
duties, fees, taxes and charges which are payable in connection with this
guarantee and indemnity or a payment, receipt or other transaction contemplated
by it.



    Money paid to the Vendor by the Guarantor must be applied first against
payment of costs, charges and expenses under clause 13.9 then against other
obligations under the guarantee and indemnity.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     35  

 



--------------------------------------------------------------------------------



 



14   Costs and stamp duty   14.1   Costs       The Vendor and the Purchaser
agree to bear their own legal and other costs and expenses in connection with,
the preparation, execution and completion of this agreement and of other related
documentation, except for stamp duty.   14.2   Stamp Duty       The Purchaser
agrees to bear all stamp duty payable or assessed in connection with this
agreement and the transfer of the Shares and the Sale Units to the Purchaser.  
15   Notices   15.1   Notices       A notice, approval, consent or other
communication in connection with this agreement:



(a)   must be in writing;   (b)   must be marked for the attention of the person
named; and   (c)   must be left at the address of the addressee, or sent by
prepaid ordinary post (airmail if posted to or from a place outside Australia)
to the address of the addressee or sent by facsimile to the facsimile number of
the addressee which is specified in the Details or if the addressee notifies
another address or facsimile number then to that address or facsimile number.  
    The address, and facsimile number of each party is:

     
Vendor
   
 
   
Address:
  3600 Las Vegas Boulevard South

  Las Vegas, Nevada 89109 USA
Facsimile:
  (702) 693 7628
Attention:
  Mr James Murren, President and Chief Financial Officer, MGM MIRAGE
 
    A copy of any notice to the Vendor must also be given to the Vendor’s
solicitors:
 
   
Address:
  Mallesons Stephen Jaques

  Level 60, Governor Philip Tower, 1 Farrer Place,

  Sydney, NSW 2000 Australia
Facsimile:
  (02) 9296 3999
Attention:
  Mr Jamie Prell
 
   
MGM MIRAGE
   
 
   
Address:
  3600 Las Vegas Boulevard South

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     36  

 



--------------------------------------------------------------------------------



 



     

  Las Vegas, Nevada 89109 USA
Facsimile:
  (702) 693 7628
Attention:
  Mr James Murren, President and Chief Financial Officer
Purchaser
   
 
   
Address:
  Level 6

  86 Federal Street

  Auckland New Zealand
Facsimile:
  (649) 363 6140
Attention:
  Mr David Lilly

  General Manager — Group Finance
 
   
Copy to:
  Mr Andrew Kedzior

  Partner

  Finlaysons

  81 Flinders Street

  Adelaide SA

  Australia 5000
Facsimile:
  (08) 8232 2944
Guarantor
   
 
   
Address:
  Level 6

  86 Federal Street

  Auckland New Zealand

  Facsimile:(649) 363 6140

  Attention:Mr David Lilly,

  General Manager — Group Finance
 
   
Copy to:
  Mr Andrew Kedzior

  Partner

  Finlaysons

  81 Flinders Street

  Adelaide SA

  Australia 5000
Facsimile:
  (08) 8232 2944



15.2   Effect of Notice       A notice, approval, consent or other communication
takes effect from the time it is received unless a later time is specified in
it.



15.3   Receipt of Notice       A letter or facsimile is taken to be received:



(a)   in the case of a posted letter, on the third (seventh, if posted to or
from a place outside Australia) day after posting; and   (b)   in the case of
facsimile, on production of a transmission report by the machine from which the
facsimile was sent which indicates that the facsimile was sent in its entirety
to the facsimile number of the recipient, or if that is after 5pm or not on a
Business Day in the place of receipt, at 9am on the next Business Day in the
place of receipt.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     37  

 



--------------------------------------------------------------------------------



 



    “Business Day” for this purpose means a day on which the banks are open for
general business in the place of receipt (not being a Saturday, Sunday or public
holiday in that place).



16   Assignment and Nomination   16.1   Assignment       A party may not assign
all or any of its rights under this agreement without the consent of the other
parties in writing.   16.2   Nomination       The Vendor and MGM MIRAGE
acknowledge and agree that the Purchaser has entered into this agreement on the
basis that Completion of the purchase of either the Shares and/or the Sale Units
may be effected by the Purchaser or by a party to be nominated by the Purchaser
(Nominee), the Purchaser intending to convey the Shares and/or Sale Units to the
Nominee on the following terms:



(a)   the Nominee must be:



(i)   the Guarantor; or   (ii)   a Related Body Corporate of the Guarantor; or  
(iii)   a body corporate that is wholly owned by:



(A)   a Related Body Corporate of the Guarantor; and/or   (B)   a limited
liability partnership governed by the partnership legislation of a State or
Territory of Australia, the partners of which are Related Bodies Corporate of
the Guarantor; or



(iv)   a corporation that the Purchaser incorporates after the date of this
agreement, where upon incorporation such corporation shall be wholly owned by:



(A)   a Related Body Corporate of the Guarantor; and/or   (B)   a limited
liability partnership governed by the partnership legislation of a State or
Territory of Australia, the partners of which are Related Bodies Corporate of
the Guarantor; or



(v)   a trustee of a trust that the Purchaser constitutes after the date of this
agreement, whereupon the beneficial interest of that trust is held by the
Purchaser and/or one or more of the parties referred to in clauses 16.2(a)(i),
(ii), (iii) or (iv);



(b)   the nomination by the Purchaser of a Nominee must not impose or give rise
to an additional Tax or Duty liability to the Vendor which

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     38  

 



--------------------------------------------------------------------------------



 



    would not otherwise be incurred by the Vendor if no nomination was made by
the Purchaser pursuant to this clause;   (c)   notice of any nomination of a
Nominee must be provided by the Purchaser and the Nominee to the Vendor at least
5 Business Days prior to Completion, which notice shall provide that the Nominee
agrees to be bound by the provisions of this agreement and otherwise be in a
form acceptable to the Vendor, acting reasonably; and   (d)   as from the date
of nomination:



(i)   the agreement will apply between the parties as if the Nominee was always
a party to the agreement in place of the Purchaser;   (ii)   the Nominee will be
entitled in place of the Purchaser to the benefit of the agreement and will be
entitled to exercise all of the rights of the Purchaser under the agreement;  
(iii)   the Nominee will perform and observe the Purchaser’s obligations under
the agreement as if the Vendor was always a party to the agreement;



(e)   despite any nomination by the Purchaser under this clause, the Purchaser
shall remain liable for the performance of all obligations on its part to be
performed as a consequence of this agreement;   (f)   if the Nominee is not the
Guarantor, the Guarantor’s liability under this agreement will not be affected
by the nomination of the Nominee and for the avoidance of any doubt, the
Guarantor’s liability under clause 13 will apply as if the Nominee was always a
party to the agreement in place of the Purchaser;   (g)   MGM MIRAGE’s liability
under this agreement will not be affected by the nomination of the Nominee and
for the avoidance of any doubt, MGM MIRAGE’s liability under clause 11.13 will
apply as if the Nominee was always a party to the agreement in place of the
Purchaser.



16.3   Material Delay       The Purchaser must not exercise the right to
nominate another party to effect Completion of the purchase of either the Shares
or the Sale Units if to do so would materially delay the timing of Completion.



17   Miscellaneous   17.1   Exercise of rights       A party may exercise a
right, power or remedy at its discretion, and separately or concurrently with
another right, power or remedy. A single or partial exercise of a right, power
or remedy by a party does not prevent a further exercise of that or of any other
right, power or remedy. Failure by a party to exercise or delay in exercising a
right, power or remedy does not prevent its

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     39  

 



--------------------------------------------------------------------------------



 



    exercise. A party is not liable for any loss caused by the exercise or
attempted exercise of, failure to exercise, or delay in exercising the right,
power or remedy.



17.2   Waiver and variation       A provision of or a right created under this
agreement may not be:



(a)   waived except in writing signed by the party granting the waiver; or   (b)
  varied except in writing signed by the parties.



17.3   Approvals and consent       A party may give conditionally or
unconditionally or withhold its approval or consent in its absolute discretion
unless this agreement expressly provides otherwise. By giving its approval or
consent a party does not, and is not to be taken to, make or give any warranty
or representation as to any circumstance relating to the subject matter of the
consent or approval.   17.4   Remedies cumulative       The rights, powers and
remedies provided in this agreement are cumulative with and not exclusive of the
rights, powers or remedies provided by law independently of this agreement.  
17.5   Further assurances       Each party agrees, at its own expense, on the
request of any other party, to do everything reasonably necessary to give effect
to this agreement and the transactions contemplated by it (including the
execution and stamping of documents) and to use all reasonable endeavours to
cause relevant third parties to do likewise.   17.6   Publicity       A party
may not make press or other announcements or releases relating to this agreement
and the transactions the subject of this agreement without the approval of the
other parties to the form and manner of the announcement or release unless that
announcement or release is required to be made by law or by a stock exchange.  
17.7   Severability       If the whole or any part of a provision of this
agreement is void, unenforceable or illegal in a jurisdiction it is severed for
that jurisdiction. The remainder of this agreement has full force and effect and
the validity or enforceability of that provision in any other jurisdiction is
not affected. This clause has no effect if the severance alters the basic nature
of this agreement or is contrary to public policy.   17.8   Time of the essence
      Time is of the essence of this agreement in respect of any date or period
determined under this agreement.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     40  

 



--------------------------------------------------------------------------------



 



17.9   Entire agreement       This agreement constitutes the entire agreement of
the parties about its subject matter and any previous agreements, understandings
and negotiations on that subject matter cease to have any effect.   17.10  
Non-merger       The Warranties and other representations and covenants of the
parties in this agreement are continuing and will not merge or be extinguished
on Completion and will survive after Completion.   17.11   Survival of
indemnities       The indemnities contained in this agreement are continuing
obligations of the parties separate and independent from their other
obligations, and will survive the termination of this agreement.   17.12  
Rights cumulative       The rights, remedies and powers of the parties contained
in this agreement are cumulative with and not exclusive of any rights, remedies
or powers provided to the parties by law.   17.13   Execution       This
agreement may be executed in counterparts, and all such counterparts shall
collectively constitute one agreement. The exchange of executed counterparts may
be transmitted by facsimile and shall be deemed to be original signed
counterparts.   18   Governing law, jurisdiction and service of process   18.1  
Governing law       This agreement and the transactions contemplated by this
agreement are governed by the law in force in New South Wales.   18.2  
Jurisdiction       Each party irrevocably and unconditionally submits to the
exclusive jurisdiction of the courts of New South Wales and courts of appeal
from them for determining any dispute concerning this agreement or the
transactions contemplated by this agreement. Each party waives any right it has
to object to an action being brought in those courts, to claim that the action
has been brought in an inconvenient forum, or to claim that those courts do not
have jurisdiction.   18.3   Service of process       Without preventing any
other mode of service, any document in an action (including, but not limited to,
any writ of summons or other originating process or any third or other party
notice) may be served on any party by being delivered to or left for that party
at its address for service of notices under clause 15.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     41  

 



--------------------------------------------------------------------------------



 



19   GST       If any supply made by the Vendor or the Purchaser to the other
under this agreement (including the supply of the Shares and the supply of any
other rights, goods, services, benefits or other things) is subject to GST, the
other party must pay an additional amount to that party, such additional amount
to be calculated by multiplying the consideration payable by the relevant party
for the relevant supply by the prevailing GST rate. If requested by the
receiving party, the supplying party will provide the receiving party with a tax
invoice for GST purposes.   20   Interpretation   20.1   Definitions       The
following words have these meanings in this agreement unless the contrary
intention appears.       Accounting Standards means the Australian Accounting
Standards and urgent issues group consensus views interpreting those standards
as in effect from time to time and if and to the extent that any matter is not
covered by Australian Accounting Standards means generally accepted accounting
principles applied by the Vendor, the Company or the Subsidiaries in accordance
with the accounting policies set out in its previous financial statements.      
Associates has the same meaning as in Pt 1.2, Division 2 of the Corporations
Act.       Authority means any Government Agency responsible for Tax, wherever
situated or an equivalent overseas Tax collection agency.       Business Day
means a day on which banks are open for general business in Darwin (not being a
Saturday, Sunday or public holiday in that place).       Business Premises means
all the land and buildings owned or leased or occupied by the Company or any
Subsidiary.       Casino Operator’s Agreement means the agreement between
Timothy Denney Baldwin in his capacity as Minister responsible for
administration of the Gaming Control Act, Diamond Leisure Pty Limited and the
Vendor, dated 12 March 2001.       Claim Amount means:



(a)   the amount the Company or a Subsidiary is required to pay in Tax to an
Authority as a result of a Tax Claim; or   (b)   the amount of any credit,
rebate or refund of Tax lost by the Company or Subsidiary as a result of a Tax
Claim.



    Clear Exit Payments means the amounts paid to the Vendor as Head Company of
the MGM Grand Australia Consolidated Group under clause 10 of the Tax Sharing
Agreement.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     42  

 



--------------------------------------------------------------------------------



 



    Company means Diamond Darwin Pty Ltd (ACN 009 641 089).



    Completion means settlement of the sale and purchase of the Shares and Sale
Units in accordance with clause 4 and Complete has a corresponding meaning.    
  Completion Date means the date on which Completion occurs.       Completion
Statement has the meaning given to it in clause 6.3.       Confidential
Information means all trade secrets and all financial, marketing and technical
information, ideas, concepts, know-how, technology, processes and knowledge
which is confidential or of a sensitive nature, but excludes that which is in
the public domain.       Consolidatable Group has the meaning given to that
expression in section 703-10 of the Tax Act.       Consolidated Group has the
meaning given to that expression in section 703-5 of the Tax Act.      
Corporations Act means the Corporations Act 2001 (Cwlth).       Deferred
Provision means the sum of the provision for deferred Tax liability in the
Completion Statement and any future Tax benefit which has been offset in the
calculation of that provision.       Deposit means the amount paid by the
Purchaser under clause 5.1.       Disclosure Letter means the letter dated on or
before the date of this agreement to the Purchaser from the Vendor disclosing
matters for the purposes of this agreement.       Duty means any stamp,
transaction or registration duty or similar charge which is imposed by any
Government Agency (other than Gaming Duty) and includes, but is not limited to,
any interest, fine, penalty, charge or other amount which is imposed in that
regard.       Equipment Leases means leases of, and agreements to hire,
equipment (including motor vehicles) to the Company or any Subsidiary.      
Estimated Net Intercompany Debt means an estimate of the Net Intercompany Debt
calculated pursuant to clause 6.2.       Estimated Working Capital means an
estimate of the Working Capital for the Company calculated pursuant to clause
6.2.       Excluded Intellectual Property Rights means any business name or
trade mark owned or used at any time by the Company or any Subsidiary:



(a)   containing the words “MGM Grand” or either of these words or anything
similar or using the MGM Grand lion logo or any logo resembling that logo,
including, without limitation the business names referred to in Part B of
Schedule 5;

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     43  

 



--------------------------------------------------------------------------------



 



(b)   containing the words “Players Club” or any phrase resembling those words.



    Gaming Control Act means the Gaming Control Act (NT).



    Gaming Duty means:



(a)   tax or levy payable under section 25 of the Gaming Control Act (NT) that
is specified in or calculated in accordance with an agreement under section 17
of that Act in respect of the grant of a casino licence under section 18 of that
Act;   (b)   tax or levy payable under section 47N of the Gaming Control Act
(NT) that is specified in or calculated in accordance with an agreement under
section 47C of that Act in respect of the grant of a licence to conduct internet
gaming under section 47D of that Act;   (c)   gaming machine tax payable under
section 149 of the Gaming Machine Act (NT); and   (d)   gaming machine community
benefit levy payable under section 150 of the Gaming Machine Act (NT).



    Government Agency means any government, governmental, semi-governmental,
administrative, fiscal or judicial body, department, commission, authority,
tribunal, agency or entity in Australia.       GST means goods and services tax,
value added tax, consumption tax or a similar tax.       Head Company has the
meaning given to that expression in section 703-15 of the Tax Act.      
Independent Auditor means the person appointed as auditor jointly by the Vendor
and the Purchaser or if they do not agree on the person to be appointed within
seven days of one party requesting appointment, an auditor being either an
employee or partner of an Australian office of KPMG or Ernst and Young appointed
by the President of the Australian Institute of Chartered Accountants NSW or his
nominee at the request of either the Vendor or the Purchaser.       Intellectual
Property Licences means all agreements under which the Company or any Subsidiary
obtains the right to use, but not ownership of, any of the Intellectual Property
Rights referred to in paragraphs (a) to (d) of the definition of that term.    
  Intellectual Property Rights means:



(a)   the business names owned or used at any time by the Company or any
Subsidiary, but excluding the Excluded Intellectual Property Rights;   (b)   all
trade marks owned or used at any time by the Company or any Subsidiary, but
excluding the Excluded Intellectual Property Rights;

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     44  

 



--------------------------------------------------------------------------------



 



(c)   all Confidential Information owned or used at any time by the Company or
any Subsidiary, but excluding the Excluded Intellectual Property Rights;   (d)  
all patents, patent applications, discoveries, inventions, registered and
unregistered designs, copyright, operating manuals and similar rights owned or
used at any time by the Company or any Subsidiary, but excluding the Excluded
Intellectual Property Rights; and   (e)   the Intellectual Property Licences.



    Inventory means all stock-in-trade in use or intended for use in connection
with the business of the Company or any Subsidiary as at the Completion Date,
including items owned by the Company or any Subsidiary which are in transit to
the Company or any Subsidiary.       Keno Agreement means the Heads of Agreement
between Ford Dynasty Pty Ltd (Receivers and Managers Appointed) and Diamond
Leisure Pty Ltd dated 10 May 1996 and the Supplemental Heads of Agreement
between Ford Dynasty Pty Ltd (Receivers and Managers Appointed) and Diamond
Leisure Pty Ltd dated 1996 relating to the establishment of a Territory wide
Keno system.       Key Employee means the General Manager, Casino Manager,
Financial Controller, Human Resources Manager, Manager of Security and
Surveillance, Marketing Manager, Electronic Gaming Manager, Internal Audit and
Compliance Manager and Financial Analyst.       Last Accounts means the audited
statement of financial position of the Company and the Subsidiaries as at the
Last Accounts Date and the audited statement of financial performance of the
Company and the Subsidiaries for the year ending on the Last Accounts Date
copies of which are annexed to the Disclosure Letter.       Last Accounts Date
means 31 December 2002.       Law includes:



(a)   any law, regulation, authorisation, ruling, judgement, order or decree of
any Government Agency; and   (b)   any statute, regulation, proclamation,
ordinance or by-law in Australia.



    Leased Plant and Equipment means the subject matter of the Equipment Leases.
      Management Accounts means the unaudited management accounts of the Company
and the Subsidiaries as at 31 December 2003, copies of which are annexed to the
Disclosure Letter.       MGM Dividend means the dividend to be declared and paid
by the Company in accordance with clause 5.2.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     45  

 



--------------------------------------------------------------------------------



 



    MGM Grand Australia Consolidated Group has the meaning given to that term in
the Tax Sharing Agreement.       Net Intercompany Debt means the net amount of:



(a)   the aggregate of all amounts owed by the Vendor to the Company or its
Subsidiaries as at the day before Completion; less   (b)   the aggregate of all
amounts owed by the Company or its Subsidiaries to the Vendor as at the day
before Completion.



    Ordinary Course of Business means the normal manner of carrying on the day
to day operations of the business of the Company and its Subsidiaries which is
consistent with the past practices of the Vendor, the Company or a Subsidiary.  
    Operating and Procedure Manuals means manuals used in the operation and
management of the MGM Grand Casino, Darwin substantially in the form used by the
Company and the Subsidiaries prior to the date of this agreement including all
information systems documentation and security and surveillance manuals.      
Plant and Equipment means all plant, equipment, motor vehicles, machinery,
furniture, fixtures and fittings owned and used by the Company or any Subsidiary
on hand on the Completion Date.       Purchase Price means the aggregate
consideration payable for the Shares and the Sale Units set out in clause 2 as
adjusted in accordance with clause 5.       Purchaser means SKYCITY Australia
Pty Limited and any Nominee properly nominated by the Purchaser under clause 16.
      Records means originals and copies, in machine readable or printed form,
of all books, files, reports, records, correspondence, documents and other
material of or relating to or used in connection with the Company and its
Subsidiaries including:



(a)   minute books, statutory books and registers, books of account and copies
of taxation returns;   (b)   sales literature, market research reports,
brochures and other promotional material other than such items which utilise any
of the Excluded Intellectual Property Rights;   (c)   all sales and purchasing
records;   (d)   all liquor and gaming returns and other records maintained
under the relevant legislation   (e)   all trading and financial records; and  
(f)   lists of all regular suppliers and customers,



    but excluding the Operating and Procedure Manuals.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     46  

 



--------------------------------------------------------------------------------



 



    Related Body Corporate of a body corporate means another body corporate
which is related to the first within the meaning of section 50 of the
Corporations Act.       Related Party Debt means the US dollar amount owing by
Diamond Leisure Pty Limited to MGM MIRAGE or any Related Body Corporate of the
Vendor (other than the Company or any Subsidiary).       Relevant Schemes means
all superannuation, retirement benefit or other pension schemes or arrangements
and all employment benefit plans, programs or arrangements, such as medical,
dental, or life insurance to which the Company or any Subsidiary is a party or
which the Company or any Subsidiary makes available or procures for its officers
or employees or former officers or employees.       Sale Units means all of the
issued units in the Trust which are not held legally and beneficially by the
Company, together with all rights attaching to those Units at Completion, and
Sale Unit means any of those units.       Shares means all of the issued shares
in the capital of the Company together with all rights attaching to those shares
at Completion (other than any right to the MGM Dividend), and Share means any
one of those             shares.       Subsidiaries means all of the bodies
corporate described in Schedule 2, and Subsidiary means any one of those bodies
corporate.       Tax means any tax, levy, charge, impost, duty, fee, deduction,
compulsory loan or withholding, which is assessed, levied, imposed or collected
by any Government Agency and includes, but is not limited to any interest, fine,
penalty, charge, fee or any other amount imposed on, or in respect of any of the
above but excludes Duty.       Tax Act means the Income Tax Assessment Act 1936
(Cwlth) and Income Tax Assessment Act 1997 (Cwlth), as appropriate.       Tax
Benefit for a company means a benefit being:



(a)   the amount of an allowable rebate, credit, or refund for the company or a
Related Body Corporate of the company; or   (b)   an amount equal to an
allowable deduction (including but not limited to amortisation and
depreciation), relief or other allowance, for any income year for the company or
a Related Body Corporate of the company, multiplied by the applicable company
tax rate at the time the benefit arises; or   (c)   an amount equal to an amount
that is properly excluded from assessable income, for any income year for the
company or a Related Body Corporate of the company, multiplied by the applicable
company tax rate at the time the benefit arises.



    Tax Claim means an assessment notice or amended assessment (including a
notice of adjustment of a loss claimed by a Company or a Subsidiary in a manner
adversely affecting the Company or Subsidiary), demand or other document issued
or action taken by or on behalf of an Authority, whether

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     47  

 



--------------------------------------------------------------------------------



 



    before or after the date of this agreement to the extent to which it relates
to an act or omission of, or occurrence affecting the Company or Subsidiary
before 6.00am on the Completion Date, as a result of which the Company or
Subsidiary is liable to make a payment for Tax or is deprived of any credit,
rebate, refund, relief, allowance or deduction.       Tax Provision means, at
any time, the sum of:



(a)   the provision for current Tax in the Completion Statement; and   (b)   all
amounts already paid or agreed to be paid by the Vendor under clause 12.1
(“Adjustment for Tax Liability”) at that time reduced by all amounts paid by the
Purchaser to the Vendor under clause 12.11 (“Refund by Purchaser”).

     Tax Sharing Agreement means the agreement contemplated by Division 721 of
the Tax Act, executed as a deed between the Vendor, Diamond Darwin Pty Ltd,
Territory Property Trust, Diamond Leisure Pty Ltd and Fernbank Pty Ltd.

     Trust means the Territory Property Trust constituted by the Trust Deed.

     Trust Deed means the Territory Property Trust Deed dated 28 September 1984
and made between Fernbank Pty Ltd as trustee and Abington Pty Ltd as Manager, as
varied from time to time.

     Trustee means Fernbank Pty Limited (ACN 009 622 262) in its capacity as
Trustee of the Trust.

     Warranties means the warranties, representations and indemnities in this
agreement, including clause 11.

     Working Capital means the amount calculated as follows:

     CA — CL

     Where:



CA =   the sum of:   (i)   the current assets of the Company and its
Subsidiaries as set out in the Completion Statement including income tax refunds
receivable but excluding the Related Party Debt, Net Intercompany Debt and
deferred Tax assets not referred to in paragraph (ii); and   (ii)   deferred Tax
assets to the extent that they relate to current assets and liabilities of the
Company and its Subsidiaries.   CL =   the sum of:   (i)   the current
liabilities of the Company and its Subsidiaries as set out in the Completion
Statement including unpaid Tax of the Company and its Subsidiaries but excluding
the Related Party Debt, Net Intercompany Debt and all deferred Tax liabilities
not referred to in paragraph (ii); and

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     48  

 



--------------------------------------------------------------------------------



 



(ii)   deferred Tax liabilities to the extent that they relate to current assets
and liabilities of the Company and its Subsidiaries.



    Working Capital Target means $2,000,000.   20.2   Interpretation       In
this agreement unless the contrary intention appears:



(a)   a reference to a clause, schedule, annexure or appendix is a reference to
a clause of or schedule, annexure or appendix to this agreement and references
to this agreement include any recital, schedule, annexure or appendix;   (b)   a
reference to this agreement or another instrument includes any variation or
replacement of either of them;   (c)   a reference to a statute, ordinance, code
or other law includes regulations and other instruments under it and
consolidations, amendments, re-enactments or replacements of any of them;   (d)
  the singular includes the plural and vice versa;   (e)   the word “person”
includes a firm, a body corporate or a partnership, joint venture, an
unincorporated body, association, or any government authority;   (f)   a
reference to $ is to Australian dollars;   (g)   a reference to a person
includes a reference to the person’s executors, administrators, successors,
substitutes (including, but not limited to, persons taking by novation) and
assigns;   (h)   a reference to “in all material respects”, insofar as it
relates to the Company, is to be interpreted as relating to the business, assets
and financial condition of the Company and its Subsidiaries, taken as a whole;  
(i)   an agreement, representation or warranty in favour of two or more persons
is for the benefit of them jointly and severally;   (j)   an agreement,
representation or warranty on the part of two or more persons binds them jointly
and severally;   (k)   if a period of time is specified and dates from a given
day or the day of an act or event, it is to be calculated exclusive of that day;
  (l)   a reference to a day is to be interpreted as the period of time
commencing at midnight and ending 24 hours later;   (m)   a reference to an
accounting term is to be interpreted in accordance with accounting standards
under the Corporations Act and, if not inconsistent with those accounting
standards, generally accepted principles and practices in Australia consistently
applied by a body corporate or as between bodies corporate over time;

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     49  

 



--------------------------------------------------------------------------------



 



(n)   a reference to a date or a time is to be interpreted as a reference to the
date or time in Darwin, Australia;   (o)   a reference to interest accruing on
or earned on the Deposit shall not include any statutory charges, taxes, levies
or fees charged or imposed or reasonably anticipated to be charged or imposed on
or in connection therewith;   (p)   if an event must occur on a stipulated day
which is not a Business Day then the stipulated day will be taken to be the next
Business Day; and   (q)   if an act prescribed under this agreement to be done
by a party on or by a given day is done after 5.30pm on that day, it is taken to
be done on the next day.



20.3   Headings       Headings are inserted for convenience and do not affect
the interpretation of this agreement.

EXECUTED as an agreement

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     50  

 



--------------------------------------------------------------------------------



 



Agreement for sale of shares and Units

Appendix     Warranties and Representations



A.   Vendor’s qualifications   1   The Vendor is the registered holder and
beneficial owner of the Shares and the Sale Units as set out in Schedule 1 on
the date of this agreement and will be the registered holder and beneficial
owner of the Shares and the Sale Units at Completion.   2   There are no
mortgages, charges, pledges, liens, encumbrances or other security interests or
third party interests of whatever nature over or affecting the Shares other than
those set out in Schedule 3 in favour of BA Australia Limited, which will be
discharged at Completion.   3   The Vendor has the power to enter into and
perform this agreement.   4   No meeting has been convened or resolution
proposed, or petition presented, and no order has been made, for the winding-up
of the Vendor. No voluntary arrangement has been proposed or reached with any
creditors of the Vendor. The Vendor is, and will at Completion, be able to pay
its debts as and when they fall due.   B.   The Company and the Subsidiaries   1
  The Company and each of the Subsidiaries has not amended its constitution
since the Last Accounts Date.   2   The Company and each of the Subsidiaries:



  (a)   is duly incorporated under the laws of the Northern Territory of
Australia;     (b)   carries on its business (whether directly, or indirectly
through one or more agents, licensees or distributors) only in Australia; and  
  (c)   has its registered office and principal business premises at Level 3,
MGM Grand Casino, Gilruth Avenue, Darwin City, Northern Territory 0800.



3   The Company and each of the Subsidiaries:



  (a)   is accurately described in recitals A and B and Schedule 2;     (b)  
has full corporate power to own its properties, assets and business and to carry
on its business as now conducted; and     (c)   has done everything necessary to
do business lawfully in all jurisdictions in which its business is carried on.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     51  

 



--------------------------------------------------------------------------------



 



4   No meeting has been convened or resolution proposed, or petition presented,
and no order has been made, for the winding-up of the Company or any Subsidiary.
No distress, execution or other similar order or process has been levied on any
of the property or assets of the Company or any Subsidiary. No voluntary
arrangement has been proposed or reached with any creditors of the Company or
any Subsidiary. No receiver, receiver and manager, provisional liquidator,
liquidator or other officer of the court has been appointed in relation to the
Company or any Subsidiary. The Company and the Subsidiaries together are, and
will at Completion be, able to pay their debts as and when they fall due.   C  
The Shares   1   The Shares comprise the whole of the issued ordinary share
capital of the Company, and are fully paid.   2   There are no commitments,
agreements, understandings or arrangements in place under which the Company is
obliged at any time to issue any shares or other securities of the Company.   3
  There is no restriction on the sale or transfer of the Shares to the Purchaser
except for the consent of the directors of the Company to the registration of
the transfers of the Shares and except pursuant to the obligations owed to BA
Australia Limited, which obligations will be discharged at Completion.   D  
Sale Units   1   Schedule 1 sets out the whole of the issued units of the
Territory Property Trust, all of which are fully paid.   2   There are no
commitments, agreements, understandings or arrangements in place under which the
Trustee is obliged at any time to issue any units or other securities of the
Territory Property Trust.   3   There is no restriction on the sale or transfer
of the Sale Units to the Purchaser except for the consent of the directors of
the Trustee to the registration of the transfers of the Sale Units and except
pursuant to the obligations owed to BA Australia Limited, which obligations will
be discharged at Completion.   E   Financial Information   1   The Last Accounts
disclose a true and fair view of the state of the affairs, financial position
and assets and liabilities of the Company and the Subsidiaries as at the Last
Accounts Date, and the income, expenses and results of operations of the Company
and the Subsidiaries for the financial period ending on that date.   2   The
Last Accounts were prepared:

     (a) in accordance with the requirements of the Corporations Act and any
other applicable laws;

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     52  

 



--------------------------------------------------------------------------------



 



     (b) in accordance with the Accounting Standards;

     (c) in the manner described in the notes to them and the accompanying
auditor’s report.



3   The Management Accounts have been prepared in good faith and for the
purposes of management of the Company in accordance with the Company’s normal
practices. The Vendor is not aware of any matters which would cause the
Management Accounts to be materially misleading as to the financial position of
the Company as at 31 December 2003 or as to the consolidated EBITDA of the
Company and the Subsidiaries for the financial year ended on that date.



4   The Vendor is not aware of any circumstance which:



  (a)   is specifically and directly related to the Company or any of the
Subsidiaries, their business or the Business Premises (a “Special
Circumstance”); and     (b)   has not been disclosed by the Vendor to the
Purchaser prior to or on the date of this agreement; and     (c)   would have or
be likely to have a materially adverse effect on the consolidated EBITDA of the
Company and the Subsidiaries for the financial year ending 31 December 2004.

For the avoidance of doubt, a circumstance is not a Special Circumstance:



(i)   if such circumstance has a general application or connection to the
Company or any of the Subsidiaries, their business or the Business Premises (as
the case may be) instead of an application or connection which occurs or arises
because of the specific nature or identity of the Company or any of the
Subsidiaries, their business or the Business Premises (as the case may be).
Accordingly, a Special Circumstance does not include matters such as legal,
regulatory, economic, industry, political, industrial, climatic, geographic or
demographic conditions, factors, changes or circumstances which are related to
companies, businesses or premises generally (whether internationally, in
Australia, in the Northern Territory or in Darwin) or to companies, businesses
or premises in the gaming, recreational, resort, entertainment, leisure or
similar sectors internationally or throughout Australia. For example, a national
or local economic recession or proposed legislation involving smoking areas in
casinos throughout Australia is not a Special Circumstance, but a determination
that the Business Premises do not comply with a particular regulatory
requirement and such non-compliance could result in a financial loss as
described in subclause 4(c) above could be a Special Circumstance; or



(ii)   if it is generally known in the public sector or is a matter which the
Vendor could have a reasonable belief would have been known by the Purchaser
without specific disclosure by the Vendor.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     53  

 



--------------------------------------------------------------------------------



 



F   Business



1   The Company and each of the Subsidiaries is the legal and beneficial owner
of all of its property and assets. There are no mortgages, pledges, liens,
encumbrances, charges or other security interests over or affecting any property
or assets except as set out in Schedule 3.



2   To the best of the Vendor’s knowledge and belief the Company and/or each
Subsidiary:



  (a)   holds all statutory licences, consents, authorisations and permits which
are necessary for the carrying on of the business of the Company and/or each
Subsidiary; and     (b)   is not to any material extent in breach or in default
of nor is the Vendor aware of any circumstance that might prejudice the
continuation of, any such statutory licence, consent, authorisation and permit .



3   The names and locations of all banks in which the Company and each of the
Subsidiaries has an account are listed in the Disclosure Letter.



4   The Company:



  (a)   does not hold any shares in the capital of any company other than the
Subsidiaries;     (b)   is not a member of any partnership or other
unincorporated association;     (c)   is not a trustee of any trust estate or
fund; and     (d)   does not have a permanent establishment (as that expression
is defined in any relevant Double Taxation Agreement) outside Australia.



    The same is true of each Subsidiary, except that Fernbank Pty Ltd is the
Trustee of the Territory Property Trust.   5   Immediately following Completion,
there will be no financial accommodation (other than the Related Party Debt, or
any intercompany indebtedness between the Company and the Subsidiaries, or any
financial accommodation granted or made at or after Completion) that has not
been incurred, obtained, paid or provided by the Company and each Subsidiary in
the ordinary course of business.   6   Neither the Company nor any Subsidiary is
liable or potentially liable for the obligations of the Vendor or any of its
Associates under any express written guarantee or indemnity or otherwise as
surety for any financial advances or loans to the Vendor or its Associates.   7
  To the best of the Vendor’s knowledge and belief neither the Vendor nor
Diamond Leisure is to any material extent in breach of or in default under any
term or provision of the Casino Operator’s Agreement and the Vendor is not

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     54  

 



--------------------------------------------------------------------------------



 



    aware of any event in existence which, with the passing of time or giving of
notice would constitute a material breach or default of that kind.   8   The
Company and each Subsidiary since the date of the Management Accounts has not
acquired, disposed, agreed to acquire or agreed to dispose of any material asset
or series of material assets except as provided for by this agreement.   9  
Neither the Company nor any Subsidiary will be obliged after Completion to make
any payment as a consequence of the transfer of the Shares and/or the Sale Units
to the Purchaser under any material contract, arrangement or understanding which
has not been disclosed to the Purchaser on or prior to the date of this
agreement.   10   No material contract, arrangement or understanding which has
not been disclosed to the Purchaser on or prior to the date of this agreement to
which the Company or a Subsidiary is a party will be terminated after Completion
by any other party by reason of a change in the ownership of the Shares or the
Sale of Units or any of them or by reason of such a change being subject to the
consent of the other party which consent has not been obtained.   11   The
Company and each Subsidiary has not other than in the Ordinary Course of
Business made any material offers, tenders or quotations which will be
outstanding as at Completion and are capable of giving rise to a contract by the
unilateral act of a third party.   12   The Company or the Subsidiary has not
entered into any contract, arrangement or understanding with the Vendor or an
Associate of the Vendor which will not be terminated on Completion.   G  
Business Premises   1   Schedule 4 accurately describes all the Business
Premises owned, leased or occupied by the Company and each of its Subsidiaries.
  2   Schedule 4 accurately describes all of the leases and licences of real
property to the Company or any Subsidiary including the Car Park Licence granted
by the Darwin City Council.   3   The current use of the Business Premises by
the Company and the Subsidiaries is not materially in breach of any statutes,
regulations, by-laws, planning schemes, development orders, ordinances or
permits.   4   To the best of the Vendor’s knowledge and belief no development
has been carried out on the Business Premises without any necessary consent or
without compliance with the conditions of all necessary consents in all material
respects.   5   No notices have been received by the Company or a Subsidiary
affecting the Business Premises from any local, other competent authority or
other person which would adversely affect the current use of the Business
Premises by the Company and the Subsidiaries.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     55  

 



--------------------------------------------------------------------------------



 



H   Plant and Equipment   1   Each item of Plant and Equipment and Leased Plant
and Equipment is in the physical possession of the Company or relevant
Subsidiary.   2   Each item of Plant and Equipment and Leased Plant and
Equipment is in satisfactory working order, fair wear and tear excepted and
(where a warranty given or deemed to be given by the manufacturer is in force as
at Completion) has been maintained and serviced in accordance with any
applicable maintenance procedures recommended by the manufacturer or other
industry best practice.   I   Inventory   1   All the Inventory (not including
gaming chips) is in the physical possession of the Company or relevant
Subsidiary (unless they are in transit to the Company or Subsidiary).   J  
Intellectual Property Rights   1   Except for the Excluded Intellectual Property
Rights, Schedule 5 is an accurate list of:



  (a)   all registered trade marks;     (b)   all registered patents and
designs; and     (c)   all applications for registration of patents and designs,



    owned or used at any time by the Company or any Subsidiary in connection
with its business and contains details of the Intellectual Property Licences.  
K   Insurance   1   Each of the Company’s and Subsidiaries’ contracts of
insurance is in force and all applicable premiums have been paid. There is no
fact or circumstance known to the Company or any Subsidiary or the Vendor which
would lead to any of them being prejudiced.   L   Taxation   1   There is no
dispute or pending or anticipated dispute between the Company or any Subsidiary
and the Commissioner of Taxation of the Commonwealth of Australia or any other
federal, state, territorial or municipal body or authority responsible for the
collection of Tax.   2   The Company and each Subsidiary has deducted and
withheld and paid to the relevant Government Agency or equivalent overseas Tax
collection agency every amount any Tax law requires it to deduct or withhold and
pay and, where necessary, the Company or Subsidiary has paid over to the
relevant Government Agency or equivalent overseas Tax collection agency all such

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     56  

 



--------------------------------------------------------------------------------



 



    amounts deducted or collected in accordance with all relevant requirements.
  3   All Tax returns required by law to be lodged or filed by the Company or
any subsidiary have been lodged or filed by their due date, and all Taxes which
have become due and payable have been paid by the due date.   4   To the best of
the Vendor’s knowledge, no Tax return referred to in warranty L3:



  (a)   contains a statement that is false or misleading in any material
respect; or     (b)   omits to refer to any matter which is required to be
included or without which the statement is false or misleading in any material
respect.



5   To the best of the Vendor’s knowledge and belief, the Company and each
Subsidiary have not, either by itself or together, entered into any transaction
or arrangement or part of a transaction or arrangement which is likely to be
successfully challenged under Part IVA of the Tax Act.   6   To the best of the
Vendor’s knowledge and belief, in the time the Company has been controlled by
the Vendor, the Company has not provided any tax warranty or guarantee in
respect of any transaction.   7   The Keno Agreement has been duly stamped.   8
  The Keno Agreement does not require the Company or any Subsidiary to supply
anything without providing for the Company or Subsidiary as supplier to:



  (a)   require the other party to the agreement to pay to the Company or
Subsidiary the amount of any GST for which the Company or Subsidiary is liable
on a supply under that agreement in addition to the consideration for that
supply; or     (b)   otherwise seek reimbursement so that the Company or
Subsidiary retains the amount it would have retained but for the imposition of
GST.



9   The Keno Agreement does not require the Company or any Subsidiary to pay any
GST on a supply without the Company or Subsidiary being able to require the
other party to the agreement to provide to the Company or Subsidiary a tax
invoice for any GST on that supply prior to the due date for payment for that
supply.   M   Litigation   1   The Company or its Subsidiaries are not involved
in any prosecution, litigation, arbitration, or proceedings as plaintiff,
defendant or in any other capacity other than as disclosed to the Purchaser on
or prior to the date of this agreement. None of the Vendor, the Company, or a
Subsidiary are aware of any such matters threatened or pending other than as
disclosed to the Purchaser on or prior to the date of this agreement.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     57  

 



--------------------------------------------------------------------------------



 



2   None of the operations of the Company or any Subsidiary are subject to any
unsatisfied judgment or any order, award or decision handed down in any
prosecution, litigation or arbitration.   N   Employees   1   No loans or other
advances have been made to any directors or employees of the Company or any
Subsidiary except for any payroll advances made to employees in circumstances of
hardship.   2   Since the Last Accounts Date there has not been any material
change in the remuneration or emoluments or benefits of any executives who are
employees.   3   The Company and each of the Subsidiaries has complied in all
material respects with all its obligations under the Relevant Schemes, including
the payment of all contributions and expenses to the applicable fund required to
be made.   4   Neither the Company nor any Subsidiary has received notice of any
claim or dispute in relation to a Relevant Scheme.   5   The Company and each of
the Subsidiaries has made all payments in respect of occupational superannuation
required under any contract or award in respect of each of its employees.   6  
In respect of the employees of the Company and of each Subsidiary:



  (a)   no employee has the right to participate in any share option scheme or
share scheme;     (b)   there are no schemes in existence under which benefits
other than cash payments are conferred on employees.



7   As at Completion, no amount will be overdue for payment to any director,
officer or employee or former director, officer or employee of the Company or a
Subsidiary.   8   The Company and each Subsidiary has provided complete and
accurate particulars to the Purchaser prior to the date of this agreement of any
agreement, policy or instrument which establishes any scheme under which a Key
Employee has received or may receive in the future a benefit on the termination
of their employment by reason of the redundancy of their position.   O   Changes
since the Management Accounts   1   Since the date of the Management Accounts
the business of the Company and of each Subsidiary has been carried on in the
ordinary and usual course and the Company and each Subsidiary has not been
materially and adversely affected by any matter, either financial or otherwise.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     58  

 



--------------------------------------------------------------------------------



 



P   Information   1   The information set out in each of the Schedules is
complete and accurate in all material respects. None of that information is
misleading in any material particular, whether by inclusion of misleading
information, omission of material information, or both.   Q   Brokerage   1   To
the best of the Vendor’s knowledge and belief, no person is entitled to recover
from the Company or any Subsidiary any fee or commission in connection with the
purchase or sale of the Shares or Sale Units.   R   Powers of Attorney   1   To
the best of the Vendor’s knowledge and belief, there is no power of attorney or
other authority in force by which a person is able to bind the Company or a
Subsidiary.   S   Dividends   1   The dividends referred to in clauses 5.2(c)
and (e) will not exceed the accumulated profits of Diamond Leisure Pty Limited
or the Company respectively and will be paid in accordance with each company’s
constitution.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     59  

 



--------------------------------------------------------------------------------



 



Agreement for Sale of Shares and Units

Schedule 1 — Shares and Units

                              Number of         Entity

--------------------------------------------------------------------------------

  Shares/Units

--------------------------------------------------------------------------------

  Class of shares/Units

--------------------------------------------------------------------------------

  Shareholder

--------------------------------------------------------------------------------

Diamond Darwin Pty Limited
    4,250,000     A class ordinary shares   MGM Grand
Australia Pty Ltd
 
                       
ABN 63 009 641 089
    4,250,000     B class ordinary shares        
 
                       
 
    1,500,000     D class ordinary shares        
 
                       
Territory Property Trust
    5,000,000     Units   MGM Grand
Australia Pty Ltd
 
                       
 
    24,000,010     Units   Diamond Darwin Pty
Limited

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     60  

 



--------------------------------------------------------------------------------



 



Agreement for Sale of Shares and Units

Schedule 2 — Subsidiaries

                          Name of company   Place of incorporation and          
Members of the and ACN

--------------------------------------------------------------------------------

  registered office

--------------------------------------------------------------------------------

  Issued capital

--------------------------------------------------------------------------------

  company

--------------------------------------------------------------------------------

Diamond Leisure Pty Limited
  Northern Territory, Australia;   2500 A class
  Diamond Darwin Pty
 
          ordinary shares   Limited
ABN 54 009 624 417
  Level 3 MGM Grand Casino,   2500 B class
       
 
  Gilruth Ave, Darwin City, NT   ordinary shares        
 
  0800 Australia   45000 9% redeemable        

      preference shares        
 
      of $1.        
 
                       
Fernbank Pty Ltd
  Northern Territory, Australia;   40 A class ordinary   Diamond Darwin Pty
 
          shares   Limited
ACN 009 622 262
  Level 3 MGM Grand Casino,                
 
  Gilruth Ave, Darwin City, NT                
 
  0800 Australia                

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     61  

 



--------------------------------------------------------------------------------



 



Agreement for Sale of Shares and Units

Schedule 3 — Mortgages and Other
Encumbrances Over the Company and Each
Subsidiary

Deed of Charge between MGM Grand Australia Pty Limited (ACN 069 214 473) and BA
Australia Limited (ACN 004 617 341) over all present and future assets and
undertaking, dated 6 September 1995;

Deed of Charge between Diamond Darwin Pty Limited (ACN 009 641 089), Diamond
Leisure Pty Limited (ACN 009 624 417), and Fernbank Pty Limited (ACN 009 622
262) and BA Australia Limited (ACN 004 617 341) over all present and future
assets and undertaking, dated 5 October 1995;

Site Mortgage between Fernbank Pty Limited (ACN 009 622 262) and BA Australia
Limited (ACN 004 617 341) over Lot 5244 of Town Darwin on Plan S79/12 and
comprised in Certificate of Title Volume 635 Folio 476 dated 5 October 1995,
registered mortgage dealing number 339926.

Guarantor Accession Deed between Diamond Leisure Pty Limited and BA Australia
Limited dated 5 October 1995 in respect of a syndicated A$105,000,000 revolving
cash advance facility provided to the Vendor.

Guarantor Accession Deed between Diamond Darwin Pty Limited and BA Australia
Limited dated 5 October 1995 in respect of a syndicated A$105,000,000 revolving
cash advance facility provided to the Vendor.

Guarantor Accession Deed between Fernbank Pty Limited and BA Australia Limited
dated 5 October 1995 in respect of a syndicated A$105,000,000 revolving cash
advance facility provided to the Vendor.

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     62  

 



--------------------------------------------------------------------------------



 



Agreement for Sale of Shares and Units

Schedule 4 — Business Premises

Part A: Land or premises owned by the Vendor, the Company or its Subsidiaries

     
The Vendor
  None
 
   
The Company
  None
 
   
Fernbank Pty Limited as trustee of The Territory Property Trust
  MGM Grand Darwin Casino, Gilruth Avenue, Darwin (being Lot 5244 Town of
Darwin, Volume 635 Folio 476) as trustee of the Territory Property Trust. This
site is leased to Diamond Leisure Pty Limited as set forth in Part B below.
 
   
Diamond Leisure Pty Limited
  None

Part B: Leased premises of the Vendor, the Company or its Subsidiaries

     
The Vendor
  None
 
   
Diamond Leisure Pty Limited
  MGM Grand Darwin Casino, Gilruth Avenue, Darwin (being Lot 5244 Town of
Darwin, Volume 635 Folio 476) under Memorandum of Lease No 464227, as amended by
Amendment of a Lease No 500289.
 
   
Fernbank Pty Limited as trustee of The Territory Property Trust
  None
 
   
The Company
  None

Part C: Other land or premises occupied by the Company



    The Company and its Subsidiaries make us of a car park located at the south
east corner of the Hotel/Casino complex known as part of Lot 5772, Town of
Darwin.

             
© Mallesons Stephend Jaques
  Agreement for Sale of Shares and Units     63  

 



--------------------------------------------------------------------------------



 



Agreement for Sale of Shares and Units

Schedule 5 — Particulars of Registered Intellectual Property

PART A

Business Names:



1.   MGM Grand Darwin   2.   MGM Grand Casino   3.   MGM Grand Hotel Casino   4.
  MGM Grand Darwin Australia   5.   Club MGM Grand   6.   Sunset Café   6a.  
Sunset Restaurant   7   Sweethearts Nightclub   7   Sweethearts Lounge Bar   8.
  Bar Aqua   9.   Café Aqua   10.   Aqua Gaming Room   11.   The Grand Ballroom
  12.   Cariba Lounge Bar   13.   Keno Bar   14.   Cockatoo Bar   15.   The
International Room   16.   Monte Carlo Bar   16a.   Monte Carlo Room   16b.  
Club Monte Carlo   17.   The Link Boardroom   18.   NT Keno   19.   Dragon Court
Restaurant   20.   EVOO Restaurant   20a.   EVOO

             
© Mallesons Stephend Jaques
  Agreement for Sale of Shares and Units     64  

 



--------------------------------------------------------------------------------



 



Trade Marks:

     None

Patents:

     None

Designs:

     None

PART B

     MGM Grand Darwin

     MGM Grand Casino

     MGM Grand Hotel Casino

     MGM Grand Darwin Australia

     Club MGM Grand

     Player’s Club

         

             
© Mallesons Stephend Jaques
  Agreement for Sale of Shares and Units     65  

 



--------------------------------------------------------------------------------



 



Agreement for Sale of Shares and Units

Signing page

DATED: 11 February, 2004

             
EXECUTED by MGM GRAND
    )      
AUSTRALIA PTY LTD in accordance
    )      
with section 127(1) of the Corporations
           
Act:
           
 
           
/S/ JAMES J. MURREN
          /S/ BRYAN L. WRIGHT

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Signature of Director
          Signature of Secretary
 
           
JAMES J. MURREN
          BRYAN L. WRIGHT

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name of Director
          Name of Secretary
 
           
SIGNED by
    )      
as attorney for MGM MIRAGE
    )      
under Power of Attorney dated
    )      
 
           
in the presence of:
    )      
 
           
/S/ DANIEL J. D’ARRIGO
    )      

--------------------------------------------------------------------------------

    )      
Signature of witness
    )      

    )     /S/ BRYAN L. WRIGHT.
DANIEL J. D’ARRIGO
    )    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name of witness (block letters)
    )     By executing this agreement the attorney states that the attorney has
received no notice of revocation of the power of attorney

 



--------------------------------------------------------------------------------



 



Agreement for Sale of Shares and Units

             
EXECUTED by SKYCITY
    )      
AUSTRALIA PTY LIMITED in
    )      
accordance with section 127(1) of the
    )      
Corporations Act:
           
 
           
/S/ EVA WELCH DANTES
          /S/ ALBTZAIR BRUCE RYAN

--------------------------------------------------------------------------------

 
         

--------------------------------------------------------------------------------

 
Signature of Director
          Signature of Director/Secretary
 
           
EVA WELCH DANTES
          DIRECTOR

--------------------------------------------------------------------------------

 
         

--------------------------------------------------------------------------------

 
Name of Director
          Office held
 
           

          ALBTZAIR BRUCE RYAN

         

--------------------------------------------------------------------------------

 

          Name of Director/Secretary
 
           
SIGNED BY EVAN DAVIES as
    )      
authorised representative for SKYCITY
    )      
ENTERTAINMENT GROUP LIMITED
    )      
in the presence of :
    )      
 
           

          /S/ EVA WELCH DANTES
/S/ ANDREW ALAN WEBSTER
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          By executing this agreement
Signature of witness
          the signatory warrants that

          the signatory is duly
ANDREW ALAN WEBSTER
          authorised to execute this

--------------------------------------------------------------------------------

          agreement on behalf of SKYCITY
Name of witness
          ENTERTAINMENT GROUP LIMITED
SOLIZITZAN AUCKLAND
           

 



--------------------------------------------------------------------------------



 



MALLESONS STEPHEN JAQUES

Agreement for Sale of Shares and Units

Dated

MGM Grand Australia Pty Ltd (“Vendor”)
MGM MIRAGE (“MGM MIRAGE”)
SKYCITY Australia Pty Limited (“Purchaser”)
SKYCITY Entertainment Group Limited (“Guarantor”)

Mallesons Stephen Jaques
Level 60
Governor Phillip Tower
1 Farrer Place
Sydney NSW 2000
Australia
T +61 2 9296 2000
F +61 2 9296 3999
DX 113 Sydney
www.mallesons.com

 



--------------------------------------------------------------------------------



 



Agreement for sale of Shares and Units
Contents

             
Details
        1  
General terms
        3  
1
  Sale and purchase of Shares and Sale Units     3  
1.1
  Completion Date     3  
1.2
  Unencumbered rights     3  
1.3
  Condition precedent     3  
2
  Purchase Price     3  
2.1
  Purchase Price     3  
2.2
  Apportionment of Purchase Price     3  
3
  Conditions precedent     3  
3.1
  Conditions precedent     3  
3.2
  Efforts of Parties     5  
3.3
  Restriction on amendments     5  
3.4
  Permitted amendments     6  
3.5
  Conditions precedent and right to terminate     6  
3.6
  Extension of time     7  
3.7
  Post termination     7  
4
  Completion     7  
4.1
  Place of Completion     7  
4.2
  Vendor obligations on Completion     8  
4.3
  Purchaser’s obligations on Completion     9  
4.4
  Simultaneous actions at Completion     9  
4.5
  Completion does not occur on Completion Date - Purchaser’s default     10  
4.6
  Completion does not occur on Completion Date - Vendor’s default     10  
5
  Payment of the Purchase Price and repayment of Related Party Debt     10  
5.1
  Deposit and Interest     10  
5.2
  MGM Dividend     10  
5.3
  Loan by Purchaser to Subsidiary     11  
5.4
  Completion payment     12  
5.5
  Post-Completion Purchase Price adjustment     12  
5.6
  Payment of balance of Purchase Price     12  
5.7
  Balance of Net Intercompany Debt     12  

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     i  

 



--------------------------------------------------------------------------------



 



             
5.8
  Bank accounts     13  
5.9
  Timing of payment     13  
5.10
  Form of Payment     13  
6
  Working Capital     13  
6.1
  Estimated Working Capital and Estimated Net Intercompany Debt     13  
6.2
  Preparation of statement of Estimated Working Capital and Estimated Net
Intercompany Debt     13  
6.3
  Preparation of Completion Statement     14  
6.4
  Specific rules for Completion Statement     14  
6.5
  Disputes     15  
6.6
  Vendor’s access to Records post Completion     15  
7
  Post Completion     15  
7.1
  Change of name and logo     15  
7.2
  Delivery or transfer of Inventory     16  
7.3
  Removal of embedded lion logo fixtures     16  
7.4
  Destruction of material     17  
7.5
  Operating and Procedures Manual     17  
7.6
  Vendor rights     17  
7.7
  Costs     17  
7.8
  Extension of time     17  
8
  Conduct of business pending Completion     18  
8.1
  Conduct of business     18  
8.2
  Restrictions on Company and Subsidiaries     18  
8.3
  Access     19  
8.4
  Co-operation     19  
8.5
  Tax Consolidation     20  
8.6
  Additional information     21  
9
  Risk and insurance     21  
10
  Superannuation     21  
11
  Warranties and representations     21  
11.1
  Vendor represents and warrants     21  
11.2
  Purchaser acknowledgment     22  
11.3
  No claim     22  
11.4
  Time limit on claims     22  
11.5
  Quantum limit on claims     22  
11.6
  Maximum claim     22  
11.7
  No entitlement to claim     23  
11.8
  Remedies for breach of Warranty     23  
11.9
  Indemnification Claim     23  
11.10
  Conduct of claims     24  
11.11
  Calculation of liability     24  

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     ii  

 



--------------------------------------------------------------------------------



 



             
11.12
  Payment of claims     25  
11.13
  Guarantee from MGM MIRAGE     25  
11.14
  Mitigate loss     26  
11.15
  No claim under Warranties     26  
11.16
  No action against Kirk Kerkorian or Tracinda Corporation     26  
11.17
  No liability for Kirk Kerkorian or Tracinda Corporation     26  
11.18
  Reduction to Purchase Price     27  
11.19
  Purchaser's representations and warranties     27  
12
  Tax Indemnity     28  
12.1
  Adjustment for Tax liability     28  
12.2
  Threshold for Tax Claims     28  
12.3
  Breach of Warranty     28  
12.4
  Reduction in purchase price     28  
12.5
  Obligations excluded     29  
12.6
  Payments     30  
12.7
  Written notice of Tax Claim     30  
12.8
  Access     30  
12.9
  Resisting Tax Claims     31  
12.10
  Ceasing resistance of Tax Claim     31  
12.11
  Refund by Purchaser     31  
12.12
  Tax returns     32  
12.13
  Other obligations of Purchaser     33  
12.14
  Dispute resolution     33  
13
  Guarantee and indemnity     34  
13.1
  Consideration     34  
13.2
  Unconditional and irrevocable guarantee     34  
13.3
  Indemnity     34  
13.4
  Waiver of right to enforce against Purchaser     34  
13.5
  Continuing guarantee and indemnity     34  
13.6
  Guarantor's liability and Vendor's rights not affected     34  
13.7
  Restrictions on Guarantor     35  
13.8
  Claim payment void or voidable     35  
13.9
  Obligations on Guarantor     35  
14
  Costs and stamp duty     36  
14.1
  Costs     36  
14.2
  Stamp Duty     36  
15
  Notices     36  
15.1
  Notices     36  
15.2
  Effect of Notice     37  
15.3
  Receipt of Notice     37  
16
  Assignment and Nomination     38  
16.1
  Assignment     38  
16.2
  Nomination     38  
16.3
  Material Delay     39  

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     iii  

 



--------------------------------------------------------------------------------



 



             
17
  Miscellaneous     39  
17.1
  Exercise of rights     39  
17.2
  Waiver and variation     40  
17.3
  Approvals and consent     40  
17.4
  Remedies cumulative     40  
17.5
  Further assurances     40  
17.6
  Publicity     40  
17.7
  Severability     40  
17.8
  Time of the essence     40  
17.9
  Entire agreement     41  
17.10
  Non-merger     41  
17.11
  Survival of indemnities     41  
17.12
  Rights cumulative     41  
17.13
  Execution     41  
18
  Governing law, jurisdiction and service of process     41  
18.1
  Governing law     41  
18.2
  Jurisdiction     41  
18.3
  Service of process     41  
19
  GST     42  
20
  Interpretation     42  
20.1
  Definitions     42  
20.2
  Interpretation     49  
20.3
  Headings     50  
 
  AppendixWarranties and Representations     51  
Schedule 1 -
  Shares and Units     60  
Schedule 2 -
  Subsidiaries     61  
Schedule 3 -
  Mortgages and Other Encumbrances Over the        
 
  Company and Each Subsidiary     62  
Schedule 4 -
  Business Premises     63  
Schedule 5 -
  Particulars of Registered Intellectual Property     64  
Signing page
        66  

             
© Mallesons Stephen Jaques
  Agreement for Sale of Shares and Units     iv  

 